Exhibit 10.1

Execution Version

 

 

 

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

Dated October 20, 2017

Among

SESI, L.L.C.,

as Borrower,

SUPERIOR ENERGY SERVICES, INC.,

as Parent,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

AND

THE LENDERS PARTY HERETO

 

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A. and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A. and CITIBANK, N.A.,

as Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page     ARTICLE I      DEFINITIONS   

1.1

  Definitions      1  

1.2

  Other Definitional Provisions      36     ARTICLE II      THE CREDITS   

2.1

  Loans      36  

2.2

  Letters of Credit      37  

2.3

  Mandatory Repayments      42  

2.4

  Commitment Fee; Reductions in Aggregate Commitment; Other Fees      43  

2.5

  Minimum Amount of Each Loan Advance      44  

2.6

  Optional Repayments      44  

2.7

  Method of Selecting Types and Eurodollar Interest Periods      44  

2.8

  Conversion and Continuation of Outstanding Advances      45  

2.9

  Changes in Interest Rate, etc.      45  

2.10

  Rates Applicable After Default      46  

2.11

  Method of Payment      46  

2.12

  Noteless Agreement; Evidence of Obligations      46  

2.13

  Borrowing Notices      47  

2.14

  Interest Payment Dates; Interest and Fee Basis      47  

2.15

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions      48  

2.16

  Lending Installations      48  

2.17

  Non Receipt of Funds by the Administrative Agent      48  

2.18

  Collateral and Guarantees      48  

2.19

  Defaulting Lender      50  

2.20

  Currency Indemnity      53  

2.21

  Increase of Aggregate Commitment      53  

2.22

  Banking Services and Rate Management Transactions      54     ARTICLE III     
YIELD PROTECTION; TAXES   

3.1

  Yield Protection; Changes in Capital Adequacy and Liquidity Regulations     
54  

3.2

  Alternate Rate of Interest; Illegality      56  

3.3

  Funding Indemnification      57  

3.4

  Taxes      57  

3.5

  Lender Statements; Survival of Indemnity      60  

3.6

  Replacement of Lender      61     ARTICLE IV      CONDITIONS PRECEDENT   

4.1

  Effectiveness; Conditions Precedent to Advances      61  

4.2

  Each Advance      64     ARTICLE V      REPRESENTATIONS AND WARRANTIES   

5.1

  Existence and Standing      65  

 

i



--------------------------------------------------------------------------------

5.2

  Authorization and Validity      65  

5.3

  No Conflict; Government Consent      65  

5.4

  Financial Statements      65  

5.5

  Material Adverse Change      66  

5.6

  Taxes      66  

5.7

  Litigation and Contingent Obligations      66  

5.8

  Subsidiaries      66  

5.9

  ERISA      66  

5.10

  Accuracy of Information      66  

5.11

  Material Agreements      67  

5.12

  Compliance With Laws      67  

5.13

  Ownership of Properties      67  

5.14

  Environmental Matters      67  

5.15

  Investment Company Act      67  

5.16

  Labor Matters      68  

5.17

  Solvency      68  

5.18

  Anti-Corruption Laws and Sanctions      68  

5.19

  Insurance      68  

5.20

  Security Interest in Collateral      68     ARTICLE VI      COVENANTS   

6.1

  Financial Reporting; Projections      69  

6.2

  Use of Proceeds      71  

6.3

  Notices of Material Events      71  

6.4

  Conduct of Business      72  

6.5

  Taxes      72  

6.6

  Insurance      72  

6.7

  Compliance with Laws; Environmental and ERISA Matters; Compliance with
Material Contractual Obligations      73  

6.8

  Maintenance of Properties      73  

6.9

  Books and Records; Field Examinations and Appraisals      73  

6.10

  Restricted Payments      74  

6.11

  Funded Indebtedness; Rate Management Transactions      74  

6.12

  Merger      75  

6.13

  Sale of Assets      75  

6.14

  Liens      76  

6.15

  Fiscal Year      77  

6.16

  Transactions with Affiliates      77  

6.17

  Financial Covenant      78  

6.18

  Investments      78  

6.19

  Optional Payments and Modifications of Certain Debt Instruments      78  

6.20

  Negative Pledge Agreements      78     ARTICLE VII      EVENTS OF DEFAULT     
ARTICLE VIII      ACCELERATION AND REMEDIES   

8.1

  Acceleration      81  

8.2

  Preservation of Rights      81  

8.3

  Application of Proceeds      81  

 

ii



--------------------------------------------------------------------------------

  ARTICLE IX     

GENERAL PROVISIONS

  

9.1

  Survival of Representations      82  

9.2

  Governmental Regulation      83  

9.3

  Headings      83  

9.4

  Entire Agreement      83  

9.5

  Several Obligations; Benefits of this Agreement      83  

9.6

  Expenses; Indemnification      83  

9.7

  Usury Savings Clause      85  

9.8

  Severability of Provisions      85  

9.9

  Acknowledgements      85  

9.10

  Confidentiality      85  

9.11

  Amendments and Waivers      86  

9.12

  The PATRIOT Act      87  

9.13

  Effect and Mechanics of Amendment and Restatement; Exiting Lender      87    
ARTICLE X      THE ADMINISTRATIVE AGENT   

10.1

  Appointment      89  

10.2

  Delegation of Duties      89  

10.3

  Exculpatory Provisions      89  

10.4

  Reliance by Administrative Agent      90  

10.5

  Notice of Default      90  

10.6

  Non-Reliance on Agents and Other Lenders      90  

10.7

  Indemnification      91  

10.8

  Rights as a Lender      91  

10.9

  Successor Administrative Agent      91  

10.10

  Arrangers and Syndication Agent      91  

10.11

  Releases of Guarantees and Liens      92     ARTICLE XI      SETOFF; RATABLE
PAYMENTS   

11.1

  Setoff      93  

11.2

  Ratable Payments      93     ARTICLE XII      BENEFIT OF AGREEMENT;
ASSIGNMENTS; PARTICIPATIONS   

12.1

  Successors and Assigns      94  

12.2

  Permitted Assignments and Participations      94  

12.3

  Dissemination of Information      97  

12.4

  Tax Treatment      97     ARTICLE XIII      NOTICES   

13.1

  Notices      98  

13.2

  Change of Address      98     ARTICLE XIV      COUNTERPARTS   

14.1

  Counterparts      98  

 

iii



--------------------------------------------------------------------------------

  ARTICLE XV      CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
  

15.1

  GOVERNING LAW      98  

15.2

  SUBMISSION TO JURISDICTION; WAIVERS      98  

15.3

  WAIVER OF JURY TRIAL      99     ARTICLE XVI      ACKNOWLEDGEMENT AND CONSENT
TO BAIL-IN   

16.1

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      99  

Schedules and Exhibits

 

Schedule 1    Commitment Amounts Of The Lenders Schedule 1A    L/C Commitment
Amounts Of The Issuing Lenders Schedule 2    Pricing Schedule Schedule 3    List
Of Borrower’s Subsidiaries Schedule 4    Deposit Accounts Schedule 5    Foreign
Letters of Credit Schedule 6    Closing Date Investments Exhibit A    Form Of
Compliance Certificate Exhibit B    Form Of Assignment And Assumption Exhibit C
   Form Of Solvency Certificate Exhibit D-1:    Form Of U.S. Tax Compliance
Certificate For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal
    Income Tax Purposes Exhibit D-2:    Form Of U.S. Tax Compliance Certificate
For Non-U.S. Lenders That Are Partnerships For U.S. Federal
    Income Tax Purposes Exhibit D-3:    Form Of U.S. Tax Compliance Certificate
For Non-U.S. Participants That Are Not Partnerships For U.S.
    Federal Income Tax Purposes Exhibit D-4:    Form Of U.S. Tax Compliance
Certificate For Non-U.S. Participants That Are Partnerships For U.S.
    Federal Income Tax Purposes Exhibit E    Form Of Incremental Increase
Agreement Exhibit F    Form Of Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 20, 2017,
is among SESI, L.L.C., as the Borrower, SUPERIOR ENERGY SERVICES, INC., as the
Parent, JPMORGAN CHASE BANK, N.A., as the Administrative Agent, and the Lenders
from time to time party hereto.

RECITALS

A. The Borrower has requested that the Lenders provide certain loans and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. The Borrower has heretofore entered into that certain Fourth Amended and
Restated Credit Agreement, dated as of February 22, 2016 (as amended,
supplemented, restated or otherwise modified prior to the Closing Date, the
“Existing Credit Agreement”), among the Parent, the Borrower, the Administrative
Agent and certain of the Lenders party thereto.

D. Any obligations and liens outstanding under the Existing Credit Agreement on
the Closing Date shall be continued as Obligations and Liens under this
Agreement.

E. The Borrower has requested an amendment and restatement to the Existing
Credit Agreement so that the Lenders provide commitments for Loans in the
aggregate principal amount of $300,000,000. The Administrative Agent and the
Lenders are willing to do so on the terms and conditions set forth below.

NOW, THEREFORE, in consideration of their mutual covenants and undertakings, the
Borrower, the Parent, the Administrative Agent and the Lenders hereby agree to
amend and restate the Existing Credit Agreement in its entirety as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“7.125% Senior Notes” is defined in Section 2.18(b).

“7.750% Senior Notes” means the Parent’s 7.750% Senior Notes due 2024.

“Account” has the meaning assigned to such term in the Uniform Commercial Code.

“Account Debtor” has the meaning assigned to such term in the Uniform Commercial
Code.

“Acquisition” means any transaction, or series of related transactions,
consummated on or after the Closing Date, by which the Borrower or any of its
Subsidiaries (a) acquires any going business concern or all or substantially all
of the assets of any Person or division thereof that is a going business
concern, whether through purchase of assets, merger or otherwise, or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number



--------------------------------------------------------------------------------

of votes) of the Equity Interests (including any option, warrant or any right to
acquire any of the foregoing) of any other Person or (c) acquires interests in
mineral leases. “Acquisition” shall not include the formation of a Wholly-Owned
Subsidiary of the Borrower or any Wholly-Owned Subsidiary of any Wholly-Owned
Subsidiary of the Borrower or any merger or consolidation among the Borrower and
its Wholly-Owned Subsidiaries.

“Acquisition Conditions” means after giving pro forma effect to the proposed
Acquisition as if it occurred on the first day of the Pro Forma Period:

(a) no Event of Default shall have occurred and be continuing under the Loan
Documents; and

(b) either:

(i) both (A) pro forma Availability at all times during the Pro Forma Period
equals or exceeds the greater of (1) $37,500,000 and (2) 15% of the lesser of
the Aggregate Commitment and the Borrowing Base and (B) the Fixed Charge
Coverage Ratio, determined on a Pro Forma Basis, is greater than 1.0 to 1.0; or

(ii) pro forma Availability at all times during the Pro Forma Period equals or
exceeds the greater of (A) $50,000,000 and (B) 20% of the lesser of the
Aggregate Commitment and the Borrowing Base.

“Additional Lender” is defined in Section 2.21(a).

“Adjusted Book Value” means as to any Person, at any time, in accordance with
GAAP (except as otherwise specifically set forth below), the amount equal to
(a) the aggregate “net book value” of all assets of such Person (excluding the
value of patents, trademarks, tradenames, copyrights, licenses, goodwill and
other intangible assets) minus (b) the aggregate amount of intercompany
indebtedness of such Person. For purposes of this definition, “net book value”
means the gross book value of all assets of such Person less all appropriate
reserves in accordance with GAAP (including all reserves for doubtful
receivables, obsolescence, depreciation and amortization).

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
contractual representative of the Lenders pursuant to Article X, and not in its
individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to Article X.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder, (a) made by the Lenders on the same
Borrowing Date, (b) converted or continued by the Lenders on the same date of
conversion or continuation, or (c) a Protective Advance, consisting, in each
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurodollar Advances, for the same Eurodollar Interest Period.

“Affected Lender” is defined in Section 3.6.

“Affiliate” of any Person means any other Person directly or indirectly
Controlling, Controlled by or under common Control with such Person. A Person
shall be deemed to Control another Person if the Controlling Person owns 20% or
more of any class of voting securities (or other ownership interests) of the
Controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the Controlled Person,
whether through ownership of stock, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent Indemnitee” is defined in Section 10.7.

“Aggregate Commitment” means, at any time, the aggregate of the Commitments of
all of the Lenders, as increased or reduced from time to time pursuant to the
terms and conditions hereof. As of the Closing Date, the Aggregate Commitment is
$300,000,000.

“Aggregate Exposure” means, at any time, the aggregate Credit Exposure of all of
the Lenders at such time.

“Agreed Currency” is defined in Section 2.20.

“Agreement” means this Fifth Amended and Restated Credit Agreement, as the same
may be amended or supplemented from time to time.

“Alternate Base Rate” means, for any day, the rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50% and (c) the Eurodollar Base Rate
applicable for an Eurodollar Interest Period of one month on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus
1.00%; provided, however, that notwithstanding the rate calculated in accordance
with the foregoing, at no time shall the Alternate Base Rate be less than 0.00%
per annum; provided further that, the Eurodollar Base Rate for any day shall be
based on the Eurodollar Base Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Base Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Base Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 3.2 hereof, then
the Alternate Base Rate shall be the greater of clause (a) and (b) above and
shall be determined without reference to clause (c) above. For the avoidance of
doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement

“Alternate Currency” means, (a) with respect to any Letter of Credit issued by
JPMorgan Chase Bank, N.A., Australian Dollars, Bahts, Dirhams, Euros, Indian
Rupees, Kuwaiti Dinars, New Zealand Dollars, Norwegian Kroners, Pounds, Reais,
Ringgits, Rupiah, Saudi Riyals and Singapore Dollars, (b) with respect to any
Letter of Credit issued by Bank of America, N.A., Australian Dollars, Bahts,
Dirhams, Euros, Indian Rupees, Kuwaiti Dinars, New Zealand Dollars, Norwegian
Kroners, Pounds, Ringgits, Rupiah, Saudi Riyals and Singapore Dollars, and
(c) with respect to any Letter of Credit issuing by any Issuing Lender, any
other currency (other than U.S. Dollars) that has been designated by the
Administrative Agent as an Alternate Currency at the request of the Borrower and
with the consent of the applicable Issuing Lender.

“Alternate Currency Overnight Rate” means, with respect to a currency other than
U.S. Dollars, the rate per annum determined by the Administrative Agent to
represent its cost of overnight or short-term funds in such currency (which
determination shall be conclusive absent manifest error) plus the Applicable
Margin then in effect with respect to Eurodollar Loans.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

3



--------------------------------------------------------------------------------

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
commitment fees are accruing on the unused portion of the Aggregate Commitment
at such time as set forth in the Pricing Schedule; provided that the “Applicable
Fee Rate” shall be the rate per annum set forth in Category 4 during the period
from the Closing Date to, and including, the date on which the Administrative
Agent receives the financial statements and Compliance Certificate required to
be delivered pursuant to Sections 6.1(a)(ii) and (iii) with respect to the
fiscal quarter of the Parent ending March 31, 2018.

“Applicable Letter of Credit Fee Rate” means, at any time, with respect to
Letters of Credit, the percentage rate per annum which is applicable at such
time as set forth in the Pricing Schedule; provided that the “Applicable Letter
of Credit Fee Rate” shall be the rate per annum set forth in Category 4 during
the period from the Closing Date to, and including, the date on which the
Administrative Agent receives the financial statements and Compliance
Certificate required to be delivered pursuant to Sections 6.1(a)(ii) and
(iii) with respect to the fiscal quarter of the Parent ending March 31, 2018.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule; provided that the
“Applicable Margin” shall be the applicable rates per annum set forth in
Category 4 during the period from the Closing Date to, and including, the date
on which the Administrative Agent receives the financial statements and
Compliance Certificate required to be delivered pursuant to Sections 6.1(a)(ii)
and (iii) with respect to the fiscal quarter of the Parent ending March 31,
2018.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund” is defined in Section 12.2(a).

“Arrangers” means JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association, Bank of America, N.A. and Citigroup Global Markets Inc., in their
respective capacities as joint lead arrangers and joint bookrunners under this
Agreement.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale” means (a) any disposition of Property or series of related
dispositions of Property of any Borrowing Base Party (excluding (i) any such
disposition permitted by Section 6.13(a) other than Section 6.13(a)(iii) and
(ii) dispositions of Equity Interests of any Subsidiary) that yields Net
Available Cash in excess of $50,000,000 or (b) any disposition of Equity
Interests of any Subsidiary Guarantor having an Adjusted Book Value exceeding
$50,000,000 as of the Closing Date, excluding dispositions of Equity Interests
of H. B. Rentals, L.C. or any Subsidiary Guarantor that is part of the
Borrower’s fluids division.

“Assignee” is defined in Section 12.2(a)(i).

“Assignment and Assumption” means any assignment agreement in the form of
Exhibit B, executed and delivered pursuant to Section 12.2.

“Australian Dollars” means the lawful currency of the Commonwealth of Australia.

“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or any Vice President of the Parent or Borrower, as
applicable, acting singly.

 

4



--------------------------------------------------------------------------------

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base minus (b) the Aggregate
Exposure.

“Availability Blocker” means (a) if the 7.125% Senior Notes Indenture is in
effect at such time, the highest principal amount of Secured Obligations
permitted to be secured under the 7.125% Senior Notes Indenture without
triggering the equal and ratable provisions thereof and (b) the highest
principal amount of Secured Obligations permitted to be secured under any
provision similar to the foregoing contained in any indenture governing Senior
Notes entered into by the Borrower after the Closing Date.

“Bahts” means the lawful currency of the Kingdom of Thailand.

“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
the Parent, the Borrower or any of its Subsidiaries by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts, cash pooling services, and interstate
depository network services).

“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding, but in any event no greater than the amount of
Specified Cash Management Obligations as reported to the Administrative Agent by
each Lender or Affiliate thereof; provided that (i) any reserve with respect to
Specified Cash Management Obligations relating to corporate credit card programs
and purchase card programs shall not exceed an amount equal to the average
amount charged to such card programs for the three months prior to such date of
determination and (ii) any reserve with respect to any other Specified Cash
Management Obligation shall not exceed the usual and customary charges for such
Banking Services charged by the applicable Lender or Affiliate thereof.

“Bankruptcy Event” means with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or becomes the subject of a Bail-in Action,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a governmental or quasi-governmental authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such governmental or quasi-governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Benefitted Lender” is defined in Section 11.1(a).

 

5



--------------------------------------------------------------------------------

“Borrower” means SESI, L.L.C., a Delaware limited liability company, and its
permitted successors and assigns.

“Borrowing Base” means the sum of the following determined as of the most recent
date for which the Borrower has delivered a Borrowing Base Certificate:

(a) 85% of the Borrowing Base Parties’ Eligible Accounts at such time, plus

(b) the lesser of (i) 75% of the Borrowing Base Parties’ Eligible Unbilled
Accounts and (ii) $50,000,000, plus

(c) the lesser of (i) 85% of the Net Orderly Liquidation Value Percentage
identified in the most recent inventory appraisal received by the Administrative
Agent multiplied by the Borrowing Base Parties’ Eligible Inventory, valued at
the lower of cost or market value and (ii) $45,000,000, plus

(d) the lesser of (i) 50% of the Net Orderly Liquidation Value Percentage
identified in the most recent appraisal received by the Administrative Agent
multiplied by the Borrowing Base Parties’ Eligible Premium Rental Drill Pipe,
(ii) 65% of the net book value of the Borrowing Base Parties’ Eligible Premium
Rental Drill Pipe and (iii) $30,000,000, minus

(e) Reserves.

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer, in substantially the form of Exhibit F or another form which is
reasonably acceptable to the Administrative Agent.

“Borrowing Base Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.7.

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, Chicago and Houston for the
conduct of substantially all of their commercial lending activities, interbank
wire transfers can be made on the Fedwire system and dealings in U.S. Dollars
are carried on in the London interbank market and (b) for all other purposes, a
day (other than a Saturday or Sunday) on which banks generally are open in New
York City, Chicago and Houston for the conduct of substantially all of their
commercial lending activities and interbank wire transfers can be made on the
Fedwire system.

“Calculation Date” means, with respect to any Letter of Credit denominated in an
Alternate Currency, each of the following: (a) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount) and (b) each date of any payment by the
Issuing Lender of any Letter of Credit denominated in an Alternate Currency. The
Administrative Agent will notify the Borrower of the applicable amounts
recalculated on each Calculation Date.

“Capital Expenditures” means, without duplication, any expenditure in respect of
the purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of the Parent and its
consolidated subsidiaries prepared in accordance with GAAP (excluding expenses
which are properly charged to income); GAAP; provided however, that Capital

 

6



--------------------------------------------------------------------------------

Expenditures shall not include any such expenditures which constitute (a) a
Permitted Acquisition (or other Investment permitted hereunder), (b) any such
expenditure made to restore, replace, rebuild or purchase property, plant or
equipment to the extent financed with insurance proceeds or condemnation awards
and similar payments, and (c) the purchase price of property acquired in
ordinary course trade-ins or concurrent sales of used or surplus property or
otherwise in connection with a disposition permitted by Section 6.13(a)(v).

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP; provided, that
obligations created prior to any recharacterization described below (or any
refinancings thereof) that are recharacterized as Capitalized Lease Obligations
due to a change in GAAP after January 1, 2011 shall not be treated as
Capitalized Lease Obligations for any purpose under this Agreement but shall
instead be treated as they would have been in accordance with GAAP as in effect
on January 1, 2011.

“Cash Dominion Trigger Period” is defined in Section 2.18(e).

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, euro time deposits or overnight bank
deposits having maturities of six months or less from the date of acquisition
issued by any Lender or by any commercial bank or trust company organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests,

 

7



--------------------------------------------------------------------------------

rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Closing Date), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were not (i) directors of the Parent
on the Closing Date or (ii) nominated or appointed by the board of directors of
the Parent; or (c) the acquisition of direct or indirect Control of the Parent
by any Person or group.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” means all of the types of property described in Section 2.18, or as
otherwise described as such in any Collateral Documents and all property owned,
leased or operated by any Borrowing Base Party covered by the Collateral
Documents and any and all other property of any Borrowing Base Party, now
existing or hereafter acquired, that may at any time be, become or be intended
to be, subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Lenders and other Secured Parties, to secure
the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in the
Guaranty and Collateral Agreement dated as of the Closing Date executed by the
Borrowing Base Parties in favor of the Administrative Agent.

“Collateral Documents” means, collectively, all guaranties and all security
agreements, financing statements, assignments creating and perfecting security
interests, liens, or encumbrances in the assets of the Borrower and its
Subsidiaries in favor of the Administrative Agent to secure the Secured
Obligations.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth on Schedule 1 under the caption “Commitment”
(as amended or replaced from time to time) or as set forth in any Assignment and
Assumption relating to any assignment that has become effective pursuant to
Section 12.3, as such amount may be modified from time to time pursuant to the
terms hereof, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder.

“Commitment Period” means the period from and including the Closing Date to the
Termination Date.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Compliance Certificate” means the certificate of the Chief Financial Officer of
the Parent in substantially the form of Exhibit A.

 

8



--------------------------------------------------------------------------------

“Concentration Account” is defined in Section 2.18(e).

“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 3.1, 3.2, 3.4 or 9.6 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Tangible Assets” means, as of any date of determination, means the
total amount of assets (less accumulated depreciation and amortization,
allowances for doubtful receivables, other applicable reserves and other
properly deductible items) which would appear on a consolidated balance sheet of
the Parent and its subsidiaries, determined on a consolidated basis in
accordance with GAAP, after deducting therefrom, to the extent otherwise
included, the amounts of:

(a) minority interests in such consolidated Subsidiaries held by Persons other
than the Parent, the Borrower or a Restricted Subsidiary;

(b) cash set apart and held in a sinking or other analogous fund established for
the purpose of redemption or other retirement of indebtedness or capital stock;
and

(c) all goodwill, trade names, trademarks, patents, organization expense,
unamortized debt discount and expense and other similar intangibles properly
classified as intangibles in accordance with GAAP;

in each case after giving pro forma effect, in accordance with GAAP, to any
acquisition (whether effected as a merger, stock purchase, asset acquisition or
other purchase), Investment or Asset Sale occurring on or after the date of such
consolidated balance sheet as if such transaction had occurred immediately prior
to such balance sheet date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise;
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means an account control agreement (or similar agreement),
in form and substance reasonably satisfactory to the Administrative Agent,
executed by the applicable Loan Party, the Administrative Agent and the relevant
depository institution, securities intermediary or commodity intermediary, as
applicable, party thereto. Such agreement shall provide a first priority
perfected Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, in the applicable Loan Party’s Deposit Account, Securities
Account or Commodity Account, as applicable.

“Controlled Account” means a Deposit Account, Securities Account or Commodity
Account that is maintained either with the Administrative Agent or another
Lender and subject to a Control Agreement.

 

9



--------------------------------------------------------------------------------

“Conversion/Continuation Notice” is defined in Section 2.8.

“Convertible Indebtedness” means Funded Indebtedness of the Parent (which may be
guaranteed by the Borrower and the Subsidiary Guarantors) that is either
(a) convertible into common stock of the Parent (and cash in lieu of fractional
shares) and/or cash (in an amount determined by reference to the price of such
common stock) or (b) sold as units with call options, warrants or rights to
purchase (or substantially equivalent derivative transactions) that are
exercisable for common stock of the Parent and/or cash (in an amount determined
by reference to the price of such common stock).

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Loans and its L/C Exposure
at such time, plus (b) an amount equal to its Pro Rata Share of the aggregate
principal amount of Protective Advances outstanding at such time.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(f)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender and each Lender.

 

10



--------------------------------------------------------------------------------

“Deposit Account” has the meaning assigned to such term in the Uniform
Commercial Code.

“Dirhams” means the lawful currency of the United Arab Emirates.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interest into which it is convertible
or for which it is exchangeable, in each case at the option of the holder
thereof) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the
Termination Date; provided that, if such Equity Interests are issued pursuant
to, or in accordance with, a plan for the benefit of employees of the Parent or
any of its subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Parent in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Equity Interests, such Equity Interests shall not be deemed to be
Disqualified Equity Interests. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Equity Interests solely
because the holders thereof have the right to require the Parent or its
Subsidiaries to repurchase such Equity Interest upon the occurrence of a change
of control or an asset sale shall not constitute Disqualified Equity Interests.

“Domestic Subsidiaries” means Subsidiaries of the Borrower incorporated or
organized under the laws of any jurisdiction within the United States of
America.

“EBITDA” means Net Income plus, to the extent deducted in determining Net
Income, (a) Interest Expense, (b) Income Taxes, (c) depreciation and depletion
expense, (d) amortization expense, (e) non-cash charges, including cancellation
of debt income, (f) extraordinary non-cash losses, (g) any costs, expenses and
charges relating to severance, cost savings, operating expense reductions,
facilities closing, consolidations, and integration costs, and other
restructuring charges or reserves, provided that the aggregate amount included
pursuant to this clause (g) shall not exceed $40,000,000 for the four fiscal
quarters most recently ended as of such date of determination and (h) any
non-cash losses or charges resulting from any Rate Management Transaction
resulting from the requirements of ASC Section 815-10 (as successor to FASB
Statement 133), minus, to the extent included in determining Net Income,
extraordinary gains and other non-cash items which would increase Net Income,
all calculated on a consolidated basis in accordance with GAAP; provided,
however, that following any Permitted Acquisition by the Borrower or any of its
Subsidiaries, calculation of EBITDA for the fiscal quarter in which such
Permitted Acquisition occurred and each of the three fiscal quarters immediately
following such Permitted Acquisition shall be made on a Pro Forma Basis.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

11



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, at any time, the Accounts of the Borrowing Base
Parties; provided that Eligible Accounts shall not include any Account:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Administrative Agent;

(c) (i) which is unpaid more than 90 days after the date of the original invoice
therefor or more than 60 days after the original due date therefor, or
(ii) which has been written off the books of the applicable Borrowing Base Party
or otherwise designated as uncollectible;

(d) which is owing by an Account Debtor for which more than 50% of the Accounts
owing from such Account Debtor and its Affiliates are ineligible hereunder;

(e) (i) which is owing by an Account Debtor whose securities are rated (or whose
parent is rated) BBB- or better by S&P or Baa3 or better by Moody’s to the
extent the aggregate amount of Accounts owing from such Account Debtor and its
Affiliates to the Borrowing Base Parties exceeds 35% of the aggregate Eligible
Accounts or (ii) which are owing by any other Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the Borrowing Base Parties exceeds 15% of the aggregate Eligible Accounts,
but, in each case, only to the extent of such excess;

(f) with respect to which any covenant, representation or warranty contained in
the Loan Documents has been breached or is not true in any material respect;

(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon any Borrowing Base Party’s completion of any further
performance, (v) represents a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relates to payments of interest, fees or late
charges;

(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the Borrowing Base Parties or if such Account was invoiced
more than once;

 

12



--------------------------------------------------------------------------------

(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;

(j) which is owed by an Account Debtor which has (i) applied for, suffered, or
consented to the appointment of any receiver, custodian, trustee, or liquidator
of its assets, (ii) had possession of all or a material part of its property
taken by any receiver, custodian, trustee or liquidator, (iii) filed, or had
filed against it, any request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as bankrupt, winding-up, or
voluntary or involuntary case under any Debtor Relief Laws, (iv) admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, or (vi) ceased operation of its business;

(k) which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., or the District of Columbia, Canada, or
any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit reasonably acceptable to the Administrative Agent;

(l) which is owed in any currency other than U.S. Dollars;

(m) which is owed by (i) any government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit reasonably acceptable to the
Administrative Agent, or (ii) any government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s reasonable satisfaction;

(n) which is owed by any Affiliate of any Loan Party or any employee, officer,
director, agent or stockholder of any Loan Party or any of its Affiliates;

(o) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

(p) which is subject to any counterclaim, deduction, defense, setoff or dispute
(other than discounts and adjustments given in the ordinary course of business),
but only to the extent thereof;

(q) which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Borrowing Base Party to seek judicial
enforcement in such jurisdiction of payment of such Account, unless such
Borrowing Base Party has filed such report or qualified to do business in such
jurisdiction or (ii) which is a Sanctioned Person;

(r) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local;

(s) which was created on cash on delivery terms; or

 

13



--------------------------------------------------------------------------------

(t) which the Administrative Agent determines in its Permitted Discretion are
not eligible as the basis for the extension of Loans and the issuance of Letters
of Credit; provided that the Administrative Agent shall have given the Borrower
at least five (5) Business Days prior notice thereof prior to such Account (or a
category of eligibility applicable to such Account) becoming ineligible.

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Administrative
Agent thereof on and at the time of submission to the Administrative Agent of
the next Borrowing Base Certificate. In determining the amount of an Eligible
Account, the face amount of an Account may, in the Administrative Agent’s
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, the aggregate amount of all cash received in
respect of such Account but not yet applied by the applicable Borrowing Base
Party to reduce the amount of such Account.

“Eligible Contract Participant” means, with respect to any Rate Management
Transaction, a Person that is an “eligible contract participant”, as defined in
the Commodity Exchange Act, with respect to such Rate Management Transaction.

“Eligible Inventory” means, at any time, the Inventory of the Borrowing Base
Parties; provided that Eligible Inventory shall not include any Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Administrative Agent;

(c) which is, in the Administrative Agent’s Permitted Discretion, slow moving,
obsolete, unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation or warranty contained in
the Loan Documents has been breached or is not true in any material respect;

(e) in which any Person other than the Borrowing Base Parties shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;

(f) which constitutes packaging and shipping material, manufacturing supplies,
samples, prototypes, displays or display items, bill-and-hold or ship-in-place
goods, goods that are returned or marked for return, repossessed goods,
defective or damaged goods, goods held on consignment, or goods which are not of
a type held for sale in the ordinary course of business;

(g) which is not located in the U.S. or is in transit;

(h) which is located in any location leased by the Parent, the Borrower or its
Subsidiaries unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) the Rent and Charges Reserve has been
established by the Administrative Agent in its Permitted Discretion;

 

14



--------------------------------------------------------------------------------

(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor), unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) the Rent and Charges Reserve has been established by the Administrative
Agent in its Permitted Discretion;

(j) which is the subject of a consignment by a Borrowing Base Party as
consignor;

(k) which contains or bears any intellectual property rights licensed to a
Borrowing Base Party unless a Secured Party may sell or otherwise dispose of
such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

(l) which has been acquired from a Sanctioned Person;

(m) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local; or

(n) which the Administrative Agent determines in its Permitted Discretion are
not eligible as the basis for the extension of Loans and the issuance of Letters
of Credit; provided that the Administrative Agent shall have given the Borrower
at least five (5) Business Days prior notice thereof prior to such Inventory (or
a category of eligibility applicable to such Inventory) becoming ineligible.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.

“Eligible Premium Rental Drill Pipe” means, at any time, the Premium Rental
Drill Pipe of the Borrowing Base Parties, provided that Eligible Premium Rental
Drill Pipe shall not include any Premium Rental Drill Pipe:

(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Lien which does not have priority over
the Lien in favor of the Administrative Agent;

(c) with respect to which any covenant, representation or warranty contained in
the Loan Documents has been breached or is not true in any material respects;

(d) which the Administrative Agent determines, in its Permitted Discretion, is
not (i) in good working order and marketable condition, ordinary wear and tear
excepted, and (ii) of a type used or held for use by a Borrowing Base Party in
the ordinary course of business;

(e) in which any Person other than the Borrowing Base Parties shall (i) have any
direct or indirect ownership, interest or title or (ii) be indicated on any
purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein;

(f) which is not located in the U.S.;

 

15



--------------------------------------------------------------------------------

(g) which is located in any location leased by a the Parent, the Borrower or its
Subsidiaries unless (i) the lessor has delivered to the Administrative Agent a
Collateral Access Agreement or (ii) the Rent and Charges Reserve has been
established by the Administrative Agent in its Permitted Discretion;

(h) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor), unless (i) such warehouseman or
bailee has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) the Rent and Charges Reserve has been established by the Administrative
Agent in its Permitted Discretion;

(i) which contains or bears any intellectual property rights licensed to a
Borrowing Base Party unless a Secured Party may sell or otherwise dispose of
such Premium Rental Drill Pipe without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Premium Rental Drill Pipe under the current licensing
agreement;

(j) which is the subject of a consignment by a Borrowing Base Party as
consignor;

(k) which has been acquired from a Sanctioned Person; or

(l) which the Administrative Agent determines in its Permitted Discretion is not
eligible as the basis for the extension of Loans and the issuance of Letters of
Credit; provided that the Administrative Agent shall have given the Borrower at
least five (5) Business Days prior notice thereof prior to such Premium Rental
Drill Pipe (or a category of eligibility applicable to such Premium Rental Drill
Pipe) becoming ineligible.

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.

“Eligible Unbilled Accounts” means, at any time, the Accounts of the Borrowing
Base Parties which would qualify as an Eligible Account except that the invoice
with respect thereto has not yet been submitted to the Account Debtor, so long
as the applicable Borrowing Base Party shall have made arrangements for an
invoice to be sent to such Account Debtor within 30 days after the end of the
following calendar month of any date of determination.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equipment” has the meaning assigned to such term in the UCC.

“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that debt securities which are convertible shall not
be Equity Interests merely by virtue of the right of any Person to convert such
securities into Equity Interests of the issuer of such debt securities.

 

16



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any Person that, together with any Loan Party, is
treated as a single employer, or otherwise aggregated, under Section 414 of the
Code or Section 4001 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the applicable Eurodollar Rate.

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance and
relative to any Eurodollar Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Eurodollar Interest Period) as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service as selected by the Administrative Agent in its
reasonable discretion that publishes such rate from time to time as an
authorized information vendor for the purpose of displaying such rates; in each
case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Eurodollar Interest Period;
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided further that
if the LIBO Screen Rate shall not be available at such time for such Eurodollar
Interest Period (an “Impacted Interest Period”) with respect to U.S. Dollars
then the Eurodollar Base Rate shall be the Interpolated Rate; provided that if
any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Eurodollar Interest Period” means, with respect to a Eurodollar Advance, a
period of one, two, three or six months (or other period acceptable to all of
the Lenders) commencing on a Business Day selected by the Borrower pursuant to
this Agreement. Such Eurodollar Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months (or other
period acceptable to all of the Lenders) thereafter, provided, however, that if
there is no such numerically corresponding day in such next, second, third or
sixth succeeding month, such Eurodollar Interest Period shall end on the last
Business Day of such next, second, third or sixth succeeding month. If a
Eurodollar Interest Period would otherwise end on a day which is not a Business
Day, such Eurodollar Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Eurodollar Interest Period shall end on the immediately
preceding Business Day.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Eurodollar Interest Period, the sum of (a) the quotient of (i) the Eurodollar
Base Rate applicable to such Eurodollar Interest Period, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Eurodollar Interest Period, plus (b) the Applicable Margin.

 

17



--------------------------------------------------------------------------------

“Euros” means the single currency of participating member states of the European
Monetary Union introduced in accordance with the provisions of Article 109(1)4
of the Treaty of Rome of March 25, 1957 (as amended by the Single European Act
1986 and the Maastricht Treaty (which was signed at Maastricht on February 7,
1992 and came into force on November 1, 1993) as amended from time to time) and
as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the euro in one or more member
states.

“Event of Default” means an event described in Article VII.

“Excluded Swap Obligation” means, with respect to any Person, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Person of, or the grant by such Person of a security interest to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Person’s failure for any reason to constitute an ECP
at the time the guarantee of such Person or the grant of such security interest
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.6) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.4, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.4(d) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Administrative Agent” is defined in Section 9.13(d).

“Existing Commitments” is defined in Section 9.13(b).

“Existing Credit Agreement” is defined in Recital C.

“Existing Issuing Lenders” is defined in Section 9.13(i).

“Existing Letters of Credit” means each letter of credit listed on Schedule 5,
which in each case were previously issued for the account of, or guaranteed by,
the Borrower pursuant to the Existing Credit Agreement that is outstanding on
the Closing Date.

“Existing Lenders” is defined in Section 9.13(e).

“Existing Swing Line Lender” is defined in Section 9.13(i).

 

18



--------------------------------------------------------------------------------

“Exiting Lender” is defined in Section 9.13(g).

“Facility” means the Commitments and the Loans made hereunder.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fixed Charge Coverage Ratio” means, with respect to the Parent on a
consolidated basis, as of the last day of the most recently ended fiscal quarter
for which financial statements have been, or were required to be, delivered
pursuant to Sections 6.1(a) or (b), the ratio, determined on a Pro Forma Basis,
of (a) EBITDA minus Unfinanced Capital Expenditures to (b) Fixed Charges, all
calculated for the period of four consecutive fiscal quarters ended on such
date.

“Fixed Charges” means, for any period, without duplication, cash Interest
Expense, plus prepayments and scheduled principal payments on Funded
Indebtedness actually made or required to be made in such period, plus Income
Taxes paid in cash in such period, plus Restricted Payments paid in cash in such
period, plus Capitalized Lease Obligation payments made in such period, plus
cash contributions to any Plan made in such period, all calculated for the
Parent and its subsidiaries on a consolidated basis in accordance with GAAP.

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.10, bears interest at the Floating Rate.

“Foreign Letters of Credit” means the letters of the credit listed on Schedule
5, which in each case were issued in an Alternate Currency by an Issuing Lender
to the Borrower prior to the Closing Date.

“Foreign Subsidiaries” means direct or indirect Subsidiaries of the Borrower
incorporated or organized under the laws of a country other than the United
States of America.

“Funded Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, bonds, debentures,
acceptances, or other instruments, (e) obligations to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property, (f) Capitalized Lease Obligations,
(g) indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by

 

19



--------------------------------------------------------------------------------

such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (h) liquidation value of all mandatorily redeemable preferred
Equity Interests, (i) any other obligation for borrowed money or other financial
accommodation which in accordance with GAAP would be shown as a liability on the
consolidated balance sheet of such Person, (j) obligations, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit or similar arrangements (but excluding performance bonds of
any type, including in the form of letters of credit), and (k) Guarantee
Obligations in respect of obligations of the kind referred to in clauses
(a) through (e) above. Funded Indebtedness of any Person shall include Funded
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such Person,
except to the extent the terms of such Funded Indebtedness expressly provide
that such Person is not liable therefor. In the case of the Parent’s Senior
Notes, Funded Indebtedness shall include the total outstanding principal amounts
payable to the holders thereof.

“Funding Office” means the office of the Administrative Agent specified in
Section 13.1 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.17, GAAP shall
be determined on the basis of such principles in effect on the Closing Date and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 5.4. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Funded Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (A) an
amount equal to the

 

20



--------------------------------------------------------------------------------

stated or determinable amount of the primary obligation in respect of which such
Guarantee Obligation is made and (B) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantor” means the Parent and each Subsidiary Guarantor.

“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement, dated as of the Closing Date, among the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, and any other pledge or security agreement entered into, after
the Closing Date by any other Loan Party (as required by this Agreement or any
other Loan Document) or any other Person for the benefit of the Administrative
Agent and the other Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Income Taxes” means, with reference to any period, all federal, state and local
income tax expense of the Parent and its consolidated subsidiaries, calculated
on a consolidated basis for such period.

“Incremental Increase” is defined in Section 2.21(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” is defined in Section 9.6(b).

“Indian Rupees” means the lawful currency of India.

“Information” is defined in Section 5.10.

“Initial Projections” is defined in Section 5.10.

“Interest Expense” means, with reference to any period, the interest expense of
the Parent and its consolidated subsidiaries calculated on a consolidated basis
for such period, and, in the case of a Permitted Acquisition, imputed interest
determined as set forth in the definition of Pro Forma Basis.

“Interpolated Rate” means, at any time, for any Eurodollar Interest Period, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

“Inventory” has the meaning assigned to such term in the UCC.

“Investment” means (a) the purchase, holding or acquisition (including pursuant
to any merger) of any Equity Interests in or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of any other Person in a transaction which does not constitute an
Acquisition, (b) the making of (or permitting to exist) any capital contribution
or loans or advances to, guaranteeing the obligations of, or the making of (or
permitting to exist) any investment in, any other Person, and (c) the purchase
or acquisition (in one transaction or a series of transactions) of any assets of
any other Person constituting a business unit.

 

21



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means, as the context may require, (a) each of the
Administrative Agent and any other Lender approved by the Administrative Agent
and the Borrower that has agreed in its sole discretion to act as an “Issuing
Lender” hereunder, in each case in its capacity as issuer of any Letter of
Credit, and (b) with respect to each Existing Letter of Credit or Foreign Letter
of Credit, the Lender that issued such Existing Letter of Credit or Foreign
Letter of Credit, as applicable. An Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by affiliates of such
Issuing Lender. Each reference herein to the “Issuing Lender” shall be deemed to
be a reference to the relevant Issuing Lender.

“Junior Debt Repayment” means any optional or voluntary payment, prepayment,
repurchase, redemption, defeasance of, or segregation of funds with respect to,
the Senior Notes prior to the scheduled maturity date thereof other than (a) the
exchange of any Senior Notes for Equity Interests of the Parent (other than
Disqualified Capital Stock), (b) payments of regularly scheduled interest as and
when due, or (c) any payment, prepayment, repurchase, redemption, defeasance or
segregation of funds with (i) the Net Available Cash of (A) any offerings of
Equity Interests of the Parent or (B) any dispositions of Equity Interests of H.
B. Rentals, L.C. or any Subsidiary Guarantor that is part of the Borrower’s
fluids division or (ii) any Permitted Refinancing Debt.

“Kuwaiti Dinars” means the lawful currency of the State of Kuwait.

“L/C Commitment” means with respect to any Issuing Lender, the obligation of
such Issuing Lender to issue Letters of Credit in an aggregate principal and/or
face amount not to exceed the amount set forth under the heading “L/C
Commitment” opposite such Issuing Lender’s name on Schedule 1A, or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.

“L/C Disbursements” means any payment made by an Issuing Lender pursuant to a
Letter of Credit.

“L/C Exposure” means at any time, the total L/C Obligations. The L/C Exposure of
any Lender at any time shall be its Pro Rata Share of the total L/C Exposure at
such time.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 2.2.5 (in each case based on
the U.S. Dollar Equivalent thereof with respect to Letters of Credit denominated
in an Alternate Currency).

“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.

“Lender Parent” means with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a Subsidiary.

 

22



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on Schedule 1 hereto and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless otherwise specified herein, the term
“Lenders” includes the Administrative Agent in its capacity as a lender, and the
Issuing Lenders. For the avoidance of doubt, the term “Lenders” excludes the
Exiting Lender.

“Lending Installation” means, with respect to a Lender, Issuing Lender or the
Administrative Agent, the office, branch, subsidiary or affiliate of such
Lender, Issuing Lender or the Administrative Agent set forth in its
Administrative Questionnaire or otherwise selected by such Lender, Issuing
Lender or the Administrative Agent pursuant to Section 2.16.

“Letter of Credit” means any letter of credit issued (or, in the case of
Existing Letters of Credit, deemed issued) pursuant to this Agreement.

“LIBO Screen Rate” is defined in the definition of “Eurodollar Base Rate.”

“Lien” means, with respect to any asset, any lien (statutory or other),
mortgage, deed of trust, pledge, hypothecation, encumbrance or charge or
security interest in, on or of such asset (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).

“Loan Documents” means this Agreement, any Notes issued pursuant to Section 2.12
and the Collateral Documents and each other agreement, document or instrument
delivered by Borrower or any other Loan Party in connection with this Agreement,
all as amended, supplemented, restated or otherwise modified from time to time.

“Loan Parties” means each of the Borrower and the Guarantors.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Protective Advances.

“Local Time” means, with respect to (a) fundings, continuations, payments and
prepayments of Letters of Credit for the account of the Borrower in U.S. Dollars
or Canadian dollars, Chicago, Illinois time, and (b) fundings, continuations,
payments and prepayments of Letters of Credit for the account of the Borrower in
Alternate Currencies (other than Canadian dollars), the local time zone of the
country where the applicable Alternate Currency is the lawful currency, provided
that if such country has multiple time zones in the mainland area, than a local
time zone of that country as selected by the Issuing Lender.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise) or results of operations of the
Parent, Borrower and Borrower’s Subsidiaries taken as a whole, (b) the ability
of the Parent, the Borrower and the other Loan Parties taken as a whole to
perform fully and on a timely basis their obligations under any of the Loan
Documents to which they are parties or (c) the validity or enforceability in any
material respect of any of the Loan Documents or the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents.

“Material Indebtedness” is defined in Section 7.6.

“Monthly Reporting Period” means any period during which one or more of the Loan
Parties is required to deliver certain certificates, documents and other
information on a monthly basis in accordance with the terms of this Agreement. A
Monthly Reporting Period shall be triggered upon the making of any Loan under
this Agreement. Once triggered, a Monthly Reporting Period shall remain in
effect at all times thereafter until the principal of or any accrued interest on
any Loan under this Agreement equals zero; provided that a Monthly Reporting
Period shall not be in effect at any time a Weekly Reporting Period is in
effect.

 

23



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Available Cash” means:

(a) in connection with any disposition, the proceeds thereof in the form of cash
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received, but excluding any other
consideration received in the form of assumption by the acquiring Person of
Funded Indebtedness or other obligations relating to such properties or assets
or received in any other noncash form), in each case net of: (i) all accounting,
engineering, investment banking, brokerage, legal, title and recording tax
expenses, commission and other fees and expenses incurred, and all Federal,
state, provincial, foreign and local taxes required to be accrued as a liability
under GAAP, as a consequence of such disposition; (ii) taxes paid or payable
after taking into account any reduction in consolidated tax liability due to
available tax credits or deductions and any tax sharing arrangement; (iii) all
payments made on any Funded Indebtedness which is secured by any assets subject
to such disposition, in accordance with the terms of any Lien upon or other
security agreement of any kind with respect to such assets, or which must by its
terms, or in order to obtain a necessary consent to such disposition, or by
applicable law, be repaid out of the proceeds from such disposition; (iv) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such disposition; and
(v) any required escrow against indemnification liabilities (until such amounts
are released from escrow) and the deduction of appropriate amounts provided by
the seller as a reserve, in accordance with GAAP, against any liabilities
associated with the property or other assets disposed in such disposition and
retained by the Parent, the Borrower or any Subsidiary after such disposition;

(b) in the case of a casualty, insurance proceeds, and in the case of a
condemnation or similar event, condemnation awards and similar payments, minus,
in each case, without duplication, the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) the amount of all payments required to be made
as a result of such event to repay indebtedness (other than Loans) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event, including accrued but unpaid interest thereof and any premiums payable
with respect thereto, (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any escrows or reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by an Authorized Officer) and (iv) amounts provided as a reserve in
accordance with GAAP against any liabilities under any indemnification
obligation or purchase price adjustment associated with such Prepayment Event
(as determined reasonably and in good faith by an Authorized Officer); and

(c) with respect to any issuance or sale of Equity Interests or indebtedness,
the cash proceeds of such issuance or sale net of attorneys’ fees, accountants’
fees, underwriters’, placement agents’ or other investment banking fees,
discounts or commissions and brokerage, consultant and other fees actually
incurred in connection with such issuance or sale and net taxes paid or payable
as a result thereof.

 

24



--------------------------------------------------------------------------------

“Net Income” means, for any period, the consolidated net income (or loss) of the
Parent and its subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or requirement of law applicable
to such Subsidiary.

“Net Orderly Liquidation Value” means, with respect to Inventory or Premium
Rental Drill Pipe of any Borrowing Base Party, the orderly liquidation value
thereof, expressed as a percentage, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, as determined from the
most recent appraisal of the applicable Inventory or Premium Rental Drill Pipe,
in a manner reasonably acceptable to the Administrative Agent by an appraiser
reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.

“New Zealand Dollars” means the lawful currency of New Zealand.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Norwegian Kroners” means the lawful currency of the Kingdom of Norway.

“Note” means any promissory note evidencing the Loans issued at the request of a
Lender pursuant to Section 2.12.

“Obligations” means (a) all obligations of the Loan Parties to the Lenders, from
time to time, arising under the Loan Documents, including without limitation,
all unpaid principal of and accrued and unpaid interest on the Loans, all
commercial and standby letters of credit and bankers acceptances issued by any
Lender, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents, (b) all Rate Management Obligations and (c) all Specified Cash
Management Obligations.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Currency” is defined in Section 2.20.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

“Participant” is defined in Section 12.2(b)(i).

 

25



--------------------------------------------------------------------------------

“Participant Register” is defined in Section 12.2(b)(i).

“Parent” means Superior Energy Services, Inc., a Delaware corporation and the
sole member of the Borrower.

“PATRIOT Act” is defined in Section 9.12.

“Payment Date” means the first Business Day following each of
March 31, June 30, September 30 and December 31.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA.

“Permitted Acquisition” means an Acquisition permitted by the terms of
Section 6.18, or otherwise consented to by the Required Lenders.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Parent’s common stock
purchased by the Parent in connection with the issuance of any Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Parent from the sale of any
related Permitted Warrant Transaction, does not exceed the Net Available Cash
received by the Parent from the sale of such Convertible Indebtedness issued in
connection with the Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Investments” means:

(a) Investments reflected in the audited and quarterly financial statements of
the Parent and its consolidated subsidiaries publicly available before the
Closing Date;

(b) accounts receivable arising in the ordinary course of business;

(c) Investments in Cash Equivalents;

(d) Investments made (i) among the Loan Parties (including any new Subsidiary
that becomes a Loan Party) and (ii) by any Subsidiary that is not a Loan Party
in any other Subsidiary that is also not a Loan Party;

(e) Investments made by any Loan Party in any Subsidiary that is not also a Loan
Party so long as, at the time of and immediately after giving effect thereto,
pro forma Availability equals or exceeds the greater of (A) $50,000,000 and
(B) 20% of the lesser of the Commitment and the Borrowing Base;

(f) (i) Investments in stock, obligations or securities received in settlement
of debts as a result of a bankruptcy or other insolvency proceeding of the
obligor in respect of such debts or upon the enforcement of any Lien;
(ii) Investments consisting of extensions of credit in the nature of accounts

 

26



--------------------------------------------------------------------------------

receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (including, but not limited to, advances made to
distributors consistent with past practice), and (iii) Investments consisting of
prepayments and deposits to suppliers in the ordinary course of business;

(g) promissory notes and other non-cash consideration received in connection
with dispositions permitted by Section 6.13;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(i) Investments of a Person in existence at the time such Person becomes a
Subsidiary, including of a Person that is merged or amalgamated or consolidated
into the Borrower or merged, amalgamated or consolidated with a Subsidiary in
accordance with this Agreement to the extent that such Investments were not made
in contemplation of such Person becoming a Subsidiary, and were in existence on
the date of such acquisition, merger, amalgamation, consolidation;

(j) Investments consisting of purchases and acquisitions of inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property, in each case, in the ordinary course of business;

(k) Investments consisting of cash earnest money deposits required in connection
with any purchase agreement, letter of intent, or other acquisitions to the
extent not otherwise prohibited hereunder;

(l) Rate Management Transactions and Guarantee Obligations permitted by
Section 6.11;

(m) lease, utility and other similar deposits or any other advance or deposit
permitted by this Agreement in the ordinary course of business;

(n) Permitted Acquisitions;

(o) other Investments so long as, at the time of and immediately after giving
effect thereto either:

(i) both (A) pro forma Availability at all times during the Pro Forma Period
equals or exceeds the greater of (1) $50,000,000 and (2) 20% of the lesser of
the Commitment and the Borrowing Base and (B) the pro forma Fixed Charge
Coverage Ratio is greater than 1.0 to 1.0; or

(ii) pro forma Availability at all times during the Pro Forma Period equals or
exceeds the greater of (A) $75,000,000 and (B) 25% of the lesser of the
Commitment and the Borrowing Base; and

(p) to the extent not otherwise permitted under the foregoing clauses
(a) through (o), other Investments in an aggregate amount determined as of the
date of incurrence not exceeding $10,000,000 during any fiscal year.

The amount of any Investment shall be the original cost of such Investment, plus
the cost of any addition thereto that otherwise constitutes an Investment (but
excluding any increase in the form of payment in kind interest or dividends),
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto, but giving effect to any
repayments of principal in the case of any Investment in the form of a loan and
any return of capital or return on Investment in the case of any equity
Investment (whether as a distribution, dividend, redemption or sale but not in
excess of the amount of the relevant initial Investment).

 

27



--------------------------------------------------------------------------------

“Permitted Liens” means (a) with respect to the Borrower and its Subsidiaries,
Liens permitted by the terms of Section 6.14(a) and (b) with respect to the
Parent, Liens permitted by the terms of Section 6.14(b).

“Permitted Refinancing Debt” means Funded Indebtedness (for purposes of this
definition, “New Debt”) incurred in exchange for, or proceeds of which are used
to refinance, refund, renew, defease or extend, all of any other Funded
Indebtedness (the “Refinanced Debt”); provided that:

(a) such New Debt is in an aggregate principal amount not in excess of the sum
of (i) the aggregate principal amount then outstanding of the Refinanced Debt
(or, if the Refinanced Debt is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any costs, fees and expenses and by accrued and unpaid interest and premiums,
related to such exchange or refinancing, refunding, renewal, defeasance or
extension,

(b) such New Debt has a stated maturity no earlier than the stated maturity of
the Refinanced Debt and a weighted average life to maturity no shorter than the
weighted average life to maturity of the Refinanced Debt,

(c) such New Debt contains covenants, events of default, guarantees and other
terms which (other than “market” interest rate, fees, funding discounts and
redemption or prepayment premiums as determined at the time of issuance or
incurrence of any such New Debt), when taken as a whole (i) are “market” terms
as determined on the date of issuance or incurrence and (ii) in any event are
not more restrictive on the Loan Parties than the terms of this Agreement (as in
effect at the time of such issuance or incurrence) as determined by an
Authorized Officer in good faith,

(d) such New Debt is incurred by one or more Persons who are the obligors on the
Refinanced Debt unless such obligor is also a Subsidiary Guarantor or a Person
who becomes a Subsidiary Guarantor in connection therewith,

(e) to the extent such New Debt is secured, it shall be secured by Liens on the
same Property securing the Refinanced Debt and shall not trigger the equal and
ratable provisions of the Senior Notes, and

(f) if the Refinanced Debt (and any guarantees thereof) was subordinated in
right of payment to the Obligations, then the New Debt shall be subordinated to
the Obligations on terms as favorable in al material respects to the Lenders as
those contained in the documentation governing the Refinanced Debt.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Parent’s
common stock sold by the Parent substantially concurrently with any purchase by
the Parent of a related Permitted Bond Hedge Transaction.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

28



--------------------------------------------------------------------------------

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA as to which the Borrower may have (or, if such Plan were
terminated, could have) any liability.

“Pounds” means the lawful currency of the United Kingdom.

“Preferred Equity Interest” means any Equity Interest with preferential rights
of payment of dividends or upon liquidation, dissolution, or winding up.

“Premium Rental Drill Pipe” means downhole rental drill pipe, including landing
strings, heavy wall drill pipe and heavy weight drill pipe, drill collar and
completion tubulars.

“Prepayment Event” means:

(a) any Asset Sale; or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Property of any
Borrowing Base Party which results in Net Available Cash equal to or greater
than $50,000,000.

“Pricing Schedule” is the pricing schedule set forth on Schedule 2.

“Prime Rate” means a rate per annum equal to the rate of interest announced from
time to time by JPMorgan Chase Bank, N.A. as its prime or base rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime or base rate changes.

“Pro Forma Basis” means, following a Permitted Acquisition, the calculation of
the Total Leverage Ratio and each component of the Fixed Charge Coverage Ratio
for the fiscal quarter in which such Permitted Acquisition occurred and each of
the three fiscal quarters immediately preceding such Permitted Acquisition with
reference to the audited historical financial results of the Person, business,
division or group of assets acquired in such Permitted Acquisition (or if such
audited historical financial results are not available, such management prepared
financial statements as are acceptable to the Administrative Agent) and the
Parent and its subsidiaries for the applicable test period after giving pro
forma effect to such Permitted Acquisition and assuming that such Permitted
Acquisition had been consummated at the beginning of such test period. For
purposes of calculating EBITDA on a Pro Forma Basis, the Borrower may exclude
expenses reasonably believed by the Borrower will be saved as a result of the
Acquisition, but only to the extent consistent with Regulation S-X of the
Securities Act of 1933, as amended.

“Pro Forma Period” means the period commencing thirty (30) days prior to (a) in
the case of the Restricted Payment Conditions, the date of declaration of the
applicable Restricted Payment and (b) in the case of the Acquisition Conditions,
the date of the proposed Acquisition.

“Pro Rata Share” means, with respect to any Lender, at any time, the percentage
obtained by dividing (a) the Lender’s Commitment at such time (as adjusted from
time to time in accordance with the provisions of this Agreement) by (b) the
amount of the Aggregate Commitment at such time; provided, however, that if the
Aggregate Commitment is terminated pursuant to the terms of this Agreement, then
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (x) the principal amount of Loans outstanding at such time
by (y) the aggregate principal amount of Loans outstanding hereunder at such
time.

 

29



--------------------------------------------------------------------------------

“Projections” is defined in Section 6.1.

“Protective Advance” is defined in Section 2.1.2(a).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Rate Management Obligations” means any and all obligations of the Borrower or
any Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions with any Lender or affiliate thereof, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any Rate
Management Transactions with any Lender or affiliate thereof.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower or any
Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures. For the avoidance of doubt, any Permitted Convertible
Indebtedness Call Transaction will not constitute Rate Management Transactions.

“Reais” means the lawful currency of Brazil.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Lender, as applicable.

“Register” is defined in Section 12.2(a)(iv).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by any Borrowing Base Party to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Collateral or could assert a Lien on any Collateral and
(b) a reserve no greater than three months’ rent and other charges that could be
payable to any such Person, unless it has executed a Collateral Access
Agreement.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Pension Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be

 

30



--------------------------------------------------------------------------------

notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(d) of the Code.

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares, in the
aggregate, are greater than 50%. The Pro Rata Shares of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

“Reserve Requirement” means, with respect to a Eurodollar Interest Period, the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves) which is imposed under Regulation D on Eurodollar
liabilities.

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion (including, without limitation, an
availability reserve, reserves for accrued and unpaid interest on the
Obligations, Banking Services Reserves, Rent and Charges Reserve, reserves for
dilution of Accounts, reserves for Inventory shrinkage, reserves for Rate
Management Obligations, reserves for contingent liabilities of any Loan Party
for which a claim or demand has been made or which are quantifiable at such
time, reserves for uninsured losses of any Loan Party as they relate to the
assets comprising the Borrowing Base, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) (i) to reflect items that would reasonably be expected to
adversely affect the value of the applicable Eligible Accounts, Eligible
Unbilled Accounts, Eligible Inventory or Eligible Premium Rental Drill Pipe or
(ii) to reflect items that would reasonably be expected to adversely affect the
enforceability or priority of the Administrative Agent’s Liens on the
Collateral; provided that, no Reserve may be taken after the Closing Date based
on circumstances, conditions, events or contingencies known to the
Administrative Agent as of the Closing Date and for which no Reserve was imposed
on the Closing Date, unless such circumstances, conditions, events or
contingencies have changed in any material adverse respect since the Closing
Date.

The Administrative Agent may, in its Permitted Discretion, (x) establish
additional standards of eligibility and (y) establish additional categories of
Reserves and adjust the amount of existing categories of Reserves; provided that
such new standards of eligibility and additional categories of Reserves shall
not affect the calculation of the Borrowing Base until the 5th Business Day
following the Borrower’s receipt of written notice thereof. During such five
Business Day period, the Administrative Agent shall, if requested, discuss any
such new standards or additional Reserve with the Borrower and, to the extent
applicable, the Borrower may take such action as may be required so that the
event, condition or matter that is the basis for such Reserve no longer exists
or exists in a manner that would result in the establishment of a lower Reserve,
in each case, in a manner and to the extent reasonably satisfactory to the
Administrative Agent.

Notwithstanding anything to the contrary herein, (a) the amount of any such
Reserve or change shall have a reasonable relationship to the event, condition
or other matter that is the basis for such Reserve or such change and (b) no
Reserve or change shall be duplicative of any Reserve or change already
accounted for through eligibility criteria (including collection/advance rates).

“Restricted Payment Conditions” means, after giving pro forma effect to the
proposed Restricted Payment as if it occurred on the first day of the Pro Forma
Period:

(a) no Event of Default shall have occurred and be continuing under the Loan
Documents; and

 

31



--------------------------------------------------------------------------------

(b) either:

(i) both (A) pro forma Availability at all times during the Pro Forma Period
equals or exceeds the greater of (1) $50,000,000 and (2) 20% of the lesser of
the Aggregate Commitment and the Borrowing Base and (B) the pro forma Fixed
Charge Coverage Ratio is greater than 1.0 to 1.0; or

(ii) pro forma Availability at all times during the Pro Forma Period equals or
exceeds the greater of (A) $75,000,000 and (B) 25% of the lesser of the
Aggregate Commitment and the Borrowing Base.

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property except Equity Interests issued by the Parent or its
subsidiaries) with respect to any Equity Interests in the Parent or its
subsidiaries, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interests in the Parent or its subsidiaries or any option, warrant or other
right to acquire any such Equity Interests in the Parent or its subsidiaries.

“Restricted Subsidiaries” shall have the meaning set forth under the indenture
relating to the 7.125% Senior Notes, as in effect on the Closing Date without
giving effect to any amendment or termination thereof.

“Ringgits” means the lawful currency of Malaysia.

“Rupiah” means the lawful currency of the Republic of Indonesia.

“S&P” means Standard & Poor’s Ratings Group, Inc. or its successor.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or Controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Saudi Riyals” means the lawful currency of the Kingdom of Saudi Arabia.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

32



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous governmental authority.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Secured Obligations” is defined in Section 2.18(b); provided, that the
definition of “Secured Obligations” shall not create any guarantee by any Person
of (or grant of security interest by any Person to support, as applicable) any
Excluded Swap Obligations of such Person for purposes of determining any
obligations of any Person.

“Secured Parties” means the collective reference to the Administrative Agent,
the Lenders and any affiliate of any Lender to which Secured Obligations are
owed.

“Senior Note Indenture” means the indentures referenced in Section 2.18(b),
together with all instruments and other agreements entered into by the Parent,
the Borrower, or any of its Subsidiaries in connection therewith.

“Senior Notes” means the 7.125% Senior Notes, the 7.750% Senior Notes, any other
Funded Indebtedness issued under Section 6.11(a)(v) or (vi) having an aggregate
face amount in excess of $20,000,000 and any other Permitted Refinancing Debt
thereof.

“Singapore Dollars” means the lawful currency of the Republic of Singapore.

“Specified Cash Management Obligations” means any and all obligations of the
Parent, the Borrower or its Subsidiaries, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor) in
connection with Banking Services.

“Spot Exchange Rate” means, on any day with respect to any Alternate Currency,
the spot rate at which U.S. Dollars are offered on such day by the applicable
Issuing Lender, in the market where its foreign currency exchange operations are
then being conducted for such foreign currency, at approximately 11:00 A.M.
Local Time, for delivery two Business Days later; provided, if at the time of
any such determination, for any reason no such spot rate is being quoted, the
applicable Issuing Lender may use reasonable methods it deems appropriate to
determine such rate.

“Subsidiary” means, with respect to any Person, (a) any corporation,
partnership, association or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) are, at the
time any determination is being made, owned, held or Controlled, in each case,
directly or indirectly, by the Borrower or by one or more of its Subsidiaries or
by the Borrower and one or more of its Subsidiaries and (b) any other Person the
accounts of which are consolidated with those of the Parent in the Parent’s
consolidated financial statements.

“Subsidiary Guarantor” means each Domestic Subsidiary which has executed and
delivered a guarantee of the Obligations under Section 2.18 until such time as
such Person is released of its guarantee obligations under Section 10.11.

 

33



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the gross book
value of the assets of the Borrower and its Subsidiaries as are shown in the
consolidated financial statements of the Borrower and its Subsidiaries as at the
beginning of the four fiscal quarter period ending with the fiscal quarter in
which such determination is made, or (b) is responsible for more than 10% of the
consolidated net sales or of the Net Income of the Borrower and its Subsidiaries
as reflected in the financial statements referred to in clause (a) above.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Syndication Agents” means Wells Fargo Bank, National Association, Bank of
America, N.A. and Citibank, N.A.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

“Termination Date” means the earlier of (a) October 20, 2022, (b) the 90th day
prior to the stated maturity date of any Senior Note or other Material
Indebtedness issued after the Closing Date, and (c) any date upon which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms of Section 2.4.

“Total Leverage Ratio” means the ratio, determined on a Pro Forma Basis, of
(a) the Funded Indebtedness of the Parent and its subsidiaries determined on a
consolidated basis as of the end of the fiscal quarter most recently ended for
which financial statements have been delivered pursuant to Section 6.1 (the
determination date) to (b) EBITDA for the four fiscal quarters ending with such
determination date.

“Transferee” is defined in Section 12.3.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

“Uncontrolled Account” means (a) Deposit Accounts the balance of which consists
exclusively of (i) withheld income taxes and federal, state or local employment
taxes required to be paid to the Internal Revenue Service or state or local
government agencies with respect to employees of the Borrower or any Subsidiary,
(ii) amounts required to be paid over to an employee benefit plan (as defined in
Section 3(3) of ERISA) on behalf of or for the benefit of employees of the
Borrower or any Subsidiary and (iii) amounts set aside for payroll and the
payment of accrued employee benefits, medical, dental and employee benefits
claims to employees of the Borrower or any Subsidiary, in each case, then due
and owing (or to be due and owing within ninety (90) days), (b) Deposit Accounts
which are used as escrow accounts or as a fiduciary or trust accounts, in each
case, for the benefit of unaffiliated third parties and (c) other Deposit
Accounts, Securities Accounts and Commodities Accounts of the Borrower and its
Domestic Subsidiaries that are not Controlled Accounts which, in the aggregate,
do not have an average monthly balance exceeding $15,000,000.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
indebtedness (other than the Loans; it being understood and agreed that, to the
extent any Capital Expenditures are financed with Loans, such Capital
Expenditures shall be deemed Unfinanced Capital Expenditures).

 

34



--------------------------------------------------------------------------------

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York; provided, however, that, in the
event that, by reason of mandatory provisions of law, any of the attachment,
perfection or priority of the Administrative Agent’s Lien in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof or of any security instrument relating to such attachment,
perfection, the effect thereof or priority and for purposes of definitions
related to such provisions.

“United States” or “U.S.” means the United States of America.

“U.S. Dollars” and “$” means dollars in lawful currency of the United States.

“U.S. Dollar Equivalent” means on any date, with respect to any amount
denominated in any Alternate Currency, the equivalent in U.S. Dollars that may
be purchased with such currency at the Spot Exchange Rate (determined as of the
most recent Calculation Date) with respect to such currency at such date.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.4(g)(ii)(B)(3).

“Weekly Reporting Period” means any period during which one or more of the Loan
Parties is required to deliver certain certificates, documents and other
information on a weekly basis in accordance with the terms of this Agreement. A
Weekly Reporting Period shall be triggered upon (a) the occurrence an Event of
Default or (b) Availability on any date being less than the greater of
(i) $50,000,000 and (ii) 20% of the lesser of the Aggregate Commitment and the
Borrowing Base. Once triggered, a Weekly Reporting Period shall remain in effect
at all times thereafter until (x) with respect to any period triggered under the
foregoing clause (a), such Event of Default has been cured or waived in
accordance with the Loan Documents or (y) with respect to any period triggered
under the foregoing clause (b), Availability remains in excess of the threshold
set forth therein for 30 consecutive days.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares or shares
required by applicable law to be held by a Person other than the Borrower or its
Subsidiaries) of which shall at the time be owned or Controlled, directly or
indirectly, by such Person or one or more Wholly-Owned Subsidiaries of such
Person, or by such Person and one or more Wholly-Owned Subsidiaries of such
Person, or (b) any partnership, limited liability company, association, joint
venture or similar business organization 100% of the ownership interests having
ordinary voting power of which shall at the time be so owned or Controlled.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

35



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (a) accounting terms
relating to the Parent or any of its subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any indebtedness or other
liabilities of the Parent or any subsidiary at “fair value”, as defined therein
and (ii) any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof, (b) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (c) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (d) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Equity Interest, securities, revenues, accounts, leasehold
interests and contract rights, and (e) references to agreements shall, unless
otherwise specified, be deemed to refer to such agreements as amended,
supplemented, restated or otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

ARTICLE II

THE CREDITS

2.1 Loans.

2.1.1 Making the Loans. Subject to the terms and conditions hereof and during
the Commitment Period, each Lender severally agrees, on the terms and conditions
set forth in this Agreement, to make Loans in U.S. Dollars to the Borrower from
time to time in an aggregate principal amount that will not result in (a) such
Lender’s Credit Exposure exceeding the lesser of (i) such Lender’s Commitments
and (ii) such Lender’s Pro Rata Share of the Borrowing Base or (b) the Aggregate
Exposure exceeding the lesser of (i) the Aggregate Commitment, (ii) the
Borrowing Base and (iii) the Availability Blocker, if applicable. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow Loans at
any time prior to the Termination Date. The Commitments of the Lenders shall
expire on the Termination Date. The Advances must be either Floating Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower or otherwise outstanding in accordance with Sections 2.7 and 2.8.

 

36



--------------------------------------------------------------------------------

2.1.2 Protective Advances.

(a) Subject to the limitations set forth below, the Borrower and the Lenders
authorize the Administrative Agent to make Loans to the Borrower, on behalf of
all Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Secured Obligations, or (iii) to pay any other amount
chargeable to or required to be paid by the Borrower or any of its Subsidiaries
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 9.6) and
other sums payable under the Loan Documents (any of such Loans are herein
referred to as “Protective Advances”); provided that, the aggregate principal
amount of Protective Advances outstanding at any time shall not exceed
$30,000,000; provided further that, the Aggregate Exposures after giving effect
to the Protective Advances being made shall not exceed the Aggregate Commitment.
Protective Advances may be made even if the conditions precedent set forth in
Section 4.2 have not been satisfied. The Protective Advances shall constitute
Obligations hereunder and shall be Secured Obligations to the extent provided by
Section 2.18. All Protective Advances shall be Floating Rate Advances. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. To the extent not reimbursed by the Borrower following a demand for
reimbursement, each Lender agrees to fund a Loan in the amount equal to its Pro
Rata Share of each Protective Advance to reimburse the Administrative Agent for
such Protective Advance.

(b) Upon the making of a Protective Advance by the Administrative Agent, each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Protective
Advance in proportion to its Pro Rata Share. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Protective Advance.

2.2 Letters of Credit.

2.2.1 L/C Commitments.

(a) Subject to the terms and conditions hereof, the Issuing Lender, in reliance
on the agreements of the other Lenders set forth in Section 2.2.4(a), agrees to
issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries on any Business Day during the Commitment Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed
$100,000,000, (ii) the L/C Exposure of any Issuing Lender would exceed such
Issuing Lender’s L/C Commitment, (iii) the Credit Exposure of any Lender would
exceed such Lender’s Commitment, (iv) 105% of the U.S. Dollar Equivalent of the
L/C Obligations attributable to Letters of Credit denominated in Alternate
Currencies would exceed the lesser of (A) $25,000,000 and (B) the Availability
or (v) the Aggregate Exposure would exceed the lesser of (A) the Aggregate
Commitment, (B) the Borrowing Base and (C) the Availability Blocker, if
applicable. The parties hereto agree that the Existing Letters of Credit and
Foreign Letters of Credit set forth on Schedule 5 will automatically, without
any further action on the part of any Person, be deemed to be Letters of Credit
hereunder issued hereunder. Without limiting the foregoing (i) each such
Existing Letter of Credit and Foreign Letter of

 

37



--------------------------------------------------------------------------------

Credit shall be included in the calculation of the L/C Exposure, (ii) all
liabilities of the Borrower and the other Loan Parties with respect to such
Existing Letters of Credit and Foreign Letters of Credit shall constitute
Obligations and (iii) each Lender shall have reimbursement obligations with
respect to such Existing Letters of Credit and Foreign Letters of Credit as
provided in Section 2.2.4.

(b) Each Letter of Credit shall (i) be denominated in U.S. Dollars or, if agreed
by the Issuing Lender, any Alternate Currency and (ii) expire no later than the
Termination Date. Notwithstanding the foregoing, any Letter of Credit issued
hereunder may, in the sole discretion of the Issuing Lender, expire after the
Termination Date but on or before the date that is 90 days after the Termination
Date, provided that the Borrower shall provide cash collateral in an amount
equal to 105% of the L/C Obligations in respect of any such outstanding Letter
of Credit to the Issuing Lender at least 30 days prior to the Termination Date,
which such amount shall be (A) deposited by the Borrower in an account with and
in the name of the Issuing Lender and (B) held by such Issuing Lender for the
satisfaction of the Borrower’s reimbursement obligations in respect of such
Letter of Credit until the expiration of such Letter of Credit. Any Letter of
Credit issued with an expiration date beyond the Termination Date shall, to the
extent of any undrawn amount remaining thereunder on the Termination Date, cease
to be a “Letter of Credit” outstanding under this Agreement for purposes of the
Lenders’ obligations to participate in Letters of Credit pursuant to this
Agreement.

(c) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause the Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable requirement of
law.

2.2.2 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof). Following receipt of such notice and
prior to the issuance of a requested Letter of Credit, the Administrative Agent
shall calculate the U.S. Dollar Equivalent of such Letter of Credit if it is to
be denominated in an Alternate Currency and shall notify the Borrower and the
Issuing Lender of the Aggregate Exposure after giving effect to (i) the issuance
of such Letter of Credit, (ii) the issuance or expiration of any other Letter of
Credit that is to be issued or will expire prior to the requested date of
issuance of such Letter of Credit and (iii) the borrowing or repayment of any
Loans that (based upon notices delivered to the Administrative Agent by the
Borrower) are to be borrowed or repaid prior to the requested date of issuance
of such Letter of Credit. A Letter of Credit shall be issued only if (and upon
delivery of an Application therefor and the issuance thereof the Borrower shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the L/C Obligations shall not exceed
$100,000,000, (ii) 105% of the U.S. Dollar Equivalent of the L/C Obligations
applicable to Letters of Credit denominated in Alternate Currencies shall not
exceed the lesser of (A) $25,000,000 and (B) the Availability and (iii) the
Aggregate Exposure shall not exceed the lesser of (A) the Aggregate Commitment,
(B) the Borrowing Base and (C) the Availability Blocker, if applicable.

 

38



--------------------------------------------------------------------------------

2.2.3 Letter of Credit Fees.

(a) The Borrower agrees to pay the Issuing Lender a fronting fee in U.S. Dollars
in an amount agreed between the Borrower and the Issuing Lender (but not less
than 0.125% per annum on the U.S. Dollar Equivalent of the face amount of the
Letter of Credit), payable quarterly in arrears on each Payment Date, for the
term of the Letter of Credit, together with the Issuing Lender’s customary
letter of credit issuance and processing fees. The fronting fee and customary
letter of credit issuance and processing fees shall be retained by the Issuing
Lender, which fee shall not be shared with the other Lenders.

(b) In addition, the Borrower agrees to pay the Administrative Agent a fee in
U.S. Dollars equal to the Applicable Letter of Credit Fee Rate (on a per annum
basis) shown on the Pricing Schedule times the U.S. Dollar Equivalent of the
aggregate face amount of all outstanding Letters of Credit (as reduced from time
to time), payable quarterly in arrears on each Payment Date, for the term of the
Letter of Credit and shall be shared by the Issuing Lender and the other Lenders
on the basis of each Lender’s Pro Rata Share.

2.2.4 L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Lender, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Pro Rata Share in the Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant agrees with
the Issuing Lender that, if a draft is paid under any Letter of Credit for which
the Issuing Lender is not reimbursed in full by the Borrower in accordance with
the terms of this Agreement (or in the event that any reimbursement received by
the Issuing Lender shall be required to be returned by it at any time), such L/C
Participant shall pay in U.S. Dollars to the Issuing Lender upon demand at the
Issuing Lender’s address for notices specified herein an amount equal to such
L/C Participant’s Pro Rata Share of the U.S. Dollar Equivalent of the amount
that is not so reimbursed (or is so returned). Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Article IV, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other L/C Participant or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(b) If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 2.2.4(a) in respect of any unreimbursed portion of
any payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid

 

39



--------------------------------------------------------------------------------

by any L/C Participant pursuant to Section 2.2.4(a) is not made available to the
Issuing Lender by such L/C Participant within three Business Days after the date
such payment is due, the Issuing Lender shall be entitled to recover from such
L/C Participant, on demand, such amount with interest thereon calculated from
such due date at the rate per annum applicable to Loans that are Floating Rate
Advances. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Pro Rata Share of
such payment in accordance with Section 2.2.4(a) or (b), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its Pro Rata Share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

2.2.5 Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the Issuing Lender for the amount
of (a) the draft so paid in the currency in which such Letter of Credit was
issued and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment, not later than 11:00 a.m.,
Chicago time, on (i) the Business Day that the Borrower receives notice of such
draft, if such notice is received on such day prior to 10:00 a.m., Chicago time
if such Letter of Credit is denominated in U.S. Dollars or Canadian dollars, or
(ii) if clause (i) above does not apply, the Business Day immediately following
the day that the Borrower receives such notice. Each such payment shall be made
to the Issuing Lender at its address for notices referred to herein in the
currency in which such draft is payable (except that, in the case of any Letter
of Credit denominated in any currency other than U.S. Dollars, upon notice by
the Issuing Lender to the Borrower, such payment shall be made in U.S. Dollars
from and after the date on which the amount of such payment shall have been
converted into U.S. Dollars at the Spot Exchange Rate on such date of
conversion, which date of conversion shall be selected by the Issuing Lender and
may be any Business Day after the date on which such payment is due) and in
immediately available funds. Interest shall be payable on any such amounts from
the date on which the relevant draft is paid until payment in full at (x) until
the Business Day next succeeding the date of the relevant notice, the Floating
Rate and (y) thereafter, the rate set forth in Section 2.10; provided, that if
any such amount is denominated in a currency other than U.S. Dollars for any
period, such interest shall be payable for such period at the Alternate Currency
Overnight Rate. If, as a result of fluctuations in the exchange rate between the
U.S. Dollar and any Alternate Currency, the amount of the L/C Obligations
exceeds 105% of the L/C Commitment, then the Borrower shall deposit within three
Business Days of demand by the Administrative Agent as cash collateral, an
amount in U.S. Dollars equal to such excess. The obligation to deposit amounts
shall be absolute and unconditional, without regard to whether any beneficiary
of any such Letter of Credit has attempted to draw down all or a portion of such
amount under the under the terms of a Letter of Credit. If (1) the Borrower was
required to provide an amount of cash collateral hereunder as a result of the
L/C Obligations exceeding the L/C Commitment due to fluctuations in the exchange
rate between the U.S. Dollar and any applicable Alternate Currency (2) the L/C
Obligations no longer exceed the L/C Commitment and (3) the Borrower is not
otherwise required to post cash collateral in respect of the Letters of Credit
hereunder which has not been posted, then the amount of such excess shall be
returned to such Borrower within five Business Days upon request of the
Borrower.

 

40



--------------------------------------------------------------------------------

2.2.6 Obligations Absolute. The Borrower’s obligations under this Section 2.2
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
reimbursement obligations under Section 2.2.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

2.2.7 Letter of Credit Payments. The Issuing Lender shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Lender has made or will make an
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Lender and the Lenders with respect to any such L/C Disbursement.
The responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

2.2.8 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 2.2,
the provisions of this Section 2.2 shall apply.

2.2.9 Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with L/C Exposure representing greater than 50% of
the aggregate L/C Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “L/C Collateral Account”), an amount in cash equal to 105% of the
amount of the L/C Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in Section 7.7 or
Section 7.8. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the L/C Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the L/C Collateral
Account and all money or other assets on deposit therein or credited thereto.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the L/C Collateral Account. Moneys in the L/C Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Lender for
L/C Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the

 

41



--------------------------------------------------------------------------------

satisfaction of the reimbursement obligations of the Borrower for the L/C
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with L/C Exposure representing greater than
50% of the aggregate L/C Exposure), be applied to satisfy other Secured
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all such Events of Defaults have been cured or
waived as confirmed in writing by the Administrative Agent.

2.2.10 Replacement of an Issuing Lender.

(a) An Issuing Lender may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Lender and the
successor Issuing Lender. The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.2.3. From and after
the effective date of any such replacement, (i) the successor Issuing Lender
shall have all the rights and obligations of an Issuing Lender under this
Agreement with respect to Letters of Credit to be issued by such Issuing Lender
thereafter and (ii) references herein to the term “Issuing Lender” shall be
deemed to refer to such successor or to any previous Issuing Lender, or to such
successor and all previous Issuing Lenders, as the context shall require. After
the replacement of an Issuing Lender hereunder, the replaced Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit then outstanding and issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(b) Subject to the appointment and acceptance of a successor Issuing Lender, the
Issuing Lender may resign as an Issuing Lender at any time upon thirty days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Lender shall be replaced in accordance with
Section 2.2.10(a) above.

2.3 Mandatory Repayments.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Termination Date, and (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Termination Date and, if Protective Advances cannot be refinanced by a Loan,
upon demand by the Administrative Agent.

(b) In the event and on such occasion that the Aggregate Exposure exceeds the
lesser of (i) the Aggregate Commitment and (ii) the Borrowing Base, the Borrower
shall prepay the Loans and L/C Exposure or cash collateralize the L/C Exposure
pursuant to Section 2.2.9, as applicable, in an aggregate amount equal to such
excess.

(c) At all times during any Cash Dominion Trigger Period, on each Business Day,
the Administrative Agent shall apply all funds credited to the Concentration
Account on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available),
first to prepay any Protective Advances that may be outstanding and second to
prepay the Loans. Notwithstanding the foregoing, to the extent any funds
credited to the Concentration Account constitute Net Available Cash, the
application of such Net Available Cash shall be subject to Section 2.3(d).

 

42



--------------------------------------------------------------------------------

(d) If any Borrowing Base Party receives any Net Available Cash in respect of
any Prepayment Event, then the Borrower shall either (i) within five
(5) Business Days following its receipt of such Net Available Cash prepay the
Obligations in an aggregate amount equal to the lesser of 100% of such Net
Available Cash or the outstanding principal balance of the Loans, or (ii) if no
Event of Default has occurred and is continuing and no Cash Dominion Trigger
Period is then in existence, within five (5) Business Days after its receipt of
such Net Available Cash, deliver to the Administrative Agent a certificate of an
Authorized Officer to the effect that the Loan Parties intend to apply the Net
Available Cash from such event (or a portion thereof specified in such
certificate) within 365 days after receipt of such Net Available Cash to acquire
equipment, inventory or other tangible assets to be used in the business of the
Loan Parties, and that no Event of Default has occurred and is continuing. On
the 366th day following receipt of such Net Available Cash, any unused Net
Available Cash shall be used to reduce the outstanding principal balance of the
Loans. All prepayments under this Section 2.3(d) shall be made without a
permanent reduction of the Aggregate Commitment. If an Event of Default or Cash
Dominion Trigger Period is in effect and such Net Available Cash has not been
applied to repay the Loans, then the Borrower shall deposit such Net Available
Cash into the Concentration Account and, thereafter, such funds shall be made
available to the applicable Loan Party as follows:

(i) the Borrower shall request an release (specifying that the request is to use
Net Available Cash pursuant to this Section 2.3(d)) from the Concentration
Account be made in the amount needed; and

(ii) so long as the conditions set forth in Section 4.2 have been met, the
Lenders shall make such Advance or the Administrative Agent shall release funds
from the Concentration Account.

(e) All such amounts pursuant to Section 2.3(d) shall be applied, first to
prepay any Protective Advances that may be outstanding, pro rata, and second to
prepay the Loans without a corresponding reduction in the Aggregate Commitments
and only if an Event of Default has occurred and is continuing, to cash
collateralize the L/C Exposure in accordance with Section 2.2.9.

(f) Amounts to be applied in connection with prepayments made pursuant to
Section 2.3 shall be applied to the repayment of the Loans in accordance with
Section 2.11. The application of any repayment pursuant to Section 2.11 shall be
made, first, to Floating Rate Advances and, second, to Eurodollar Advances. Each
repayment of the Loans under Section 2.3 shall be accompanied by accrued
interest to the date of such repayment on the amount prepaid and any amounts
owing pursuant to Section 3.3.

2.4 Commitment Fee; Reductions in Aggregate Commitment; Other Fees.

(a) The Borrower agrees to pay to the Administrative Agent, to be shared by the
Lenders on the basis of each Lender’s Pro Rata Share, a commitment fee at a per
annum rate equal to the Applicable Fee Rate on the daily unused portion of the
Aggregate Commitment during the Commitment Period, payable quarterly in arrears
on each Payment Date and on the Termination Date. For the purposes hereof,
“unused portion” means the Aggregate Commitment, minus the aggregate principal
amount outstanding on all Loans, minus the aggregate face amount of all
outstanding Letters of Credit.

(b) The Borrower may permanently reduce the Aggregate Commitment in whole or in
part ratably among the Lenders in integral multiples of $1,000,000, upon at
least five Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the aggregate
principal amount of the outstanding Loans and the aggregate face amount of all
outstanding Letters of Credit.

 

43



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.5 Minimum Amount of Each Loan Advance. Each Eurodollar Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$200,000 (and in multiples of $100,000 if in excess thereof), provided, however,
that any Floating Rate Advance may be in the amount of the unused Aggregate
Commitment.

2.6 Optional Repayments. The Borrower may from time to time pay, without penalty
or premium, in a minimum aggregate amount of $1,000,000 or any integral multiple
of $100,000 in excess thereof, any portion of the outstanding Floating Rate
Advances (or the full outstanding balance of all Floating Rate Advances, if less
than such minimum), upon one Business Days’ prior notice to the Administrative
Agent. The Borrower may from time to time pay, subject to the payment of any
funding indemnification amounts required by Section 3.3 but otherwise without
penalty or premium, in a minimum aggregate amount of $1,000,000 or any integral
multiple of $100,000 in excess thereof, any portion (or the full outstanding
balance of all Eurodollar Advances, if less than such minimum) of the
outstanding Eurodollar Advances upon five Business Days’ prior notice to the
Administrative Agent. Repayments shall be applied as provided in Section 2.11.

2.7 Method of Selecting Types and Eurodollar Interest Periods. The Borrower
shall select the Type of Advance and, in the case of each Eurodollar Advance,
the Eurodollar Interest Period applicable thereto from time to time. The
Borrower shall give the Administrative Agent irrevocable notice in the manner
set forth in Section 2.13 (a “Borrowing Notice”) not later than 11:00 a.m.,
Chicago time, on the Borrowing Date of each Floating Rate Advance and three
Business Days before the Borrowing Date for each Eurodollar Advance, specifying:

(a) the Borrowing Date, which shall be a Business Day, of such Advance;

(b) the aggregate amount of such Advance;

(c) the Type of Advance selected;

(d) in the case of each Eurodollar Advance, the Eurodollar Interest Period
applicable thereto; and

(e) the amount of the then effective Borrowing Base, the current Aggregate
Exposure (without regard to the requested Advance), the pro forma Aggregate
Exposure (giving effect to the requested Advance) and the Availability Blocker,
if applicable.

If no election as to the Type of Advance is specified, then the Borrower shall
be deemed to have requested a Floating Rate Advance. If no Eurodollar Interest
Period is selected with respect to any requested Eurodollar Advance, then the
Borrower shall be deemed to have requested a Eurodollar Interest Period of one
month’s duration.

 

44



--------------------------------------------------------------------------------

Not later than 1:00 p.m., Chicago time, on each Borrowing Date, each Lender
shall make available its Loan or Loans in funds immediately available in Chicago
to the Administrative Agent at the Funding Office in an amount equal to such
Lender’s Pro Rata Share. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower by promptly crediting the
amounts so received, in like funds, to a Deposit Account of the Borrower that is
a Controlled Account and designated by the Borrower in the applicable Borrowing
Notice; provided that Floating Rate Advances made to finance the reimbursement
of (i) an L/C Disbursement as provided in Section 2.2.4 shall be remitted by the
Administrative Agent to the Issuing Lender and (ii) a Protective Advance shall
be retained by the Administrative Agent. The Borrower shall not be entitled to
more than six Eurodollar Rate tranches and one Floating Rate tranche (excluding
any Protective Advances) at any one time on the Loans.

2.8 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall continue as Floating Rate Advances unless and until such Floating Rate
Advances are converted into Eurodollar Advances pursuant to this Section 2.8 or
are repaid. Each Eurodollar Advance shall continue as a Eurodollar Advance until
the end of the then applicable Eurodollar Interest Period therefor, at which
time such Eurodollar Advance shall be automatically converted into a Floating
Rate Advance unless (x) such Eurodollar Advance is or was repaid in accordance
with Section 2.6 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Eurodollar Interest Period, such Eurodollar Advance continue as a
Eurodollar Advance for the same or another Eurodollar Interest Period. Subject
to the terms of Section 2.5 and this Section 2.8, the Borrower may elect from
time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance, provided that no Floating Rate Advance may be converted into
a Eurodollar Advance when any Event of Default has occurred and is continuing
and the Administrative Agent or the Required Lenders have determined in its or
their reasonable discretion not to permit such conversions. This Section 2.8
shall not apply to Protective Advances, which may not be converted or continued.
The Borrower shall give the Administrative Agent irrevocable notice in the
manner set forth in Section 2.13 (a “Conversion/Continuation Notice”) of each
conversion of a Floating Rate Advance into a Eurodollar Advance or continuation
of a Eurodollar Advance not later than 11:00 a.m., Chicago time, at least three
Business Days prior to the date of the requested conversion or continuation,
specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Advance which is to be converted or
continued, and

(c) the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Eurodollar Interest Period applicable
thereto.

2.9 Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.8, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.8 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Eurodollar Interest Period applicable thereto to (but not including) the last
day of such Eurodollar Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurodollar Advance based upon the
Borrower’s selections under Sections 2.7 and 2.8 and otherwise in accordance
with the terms hereof. No Eurodollar Interest Period with respect to any Loan
may end after the Termination Date. The Borrower shall use commercially
reasonable efforts to select Eurodollar Interest Periods so that it is not
necessary to repay any portion of a Eurodollar Advance prior to the last day of
the applicable Eurodollar Interest Period in order to make a repayment required
by this Agreement.

 

45



--------------------------------------------------------------------------------

2.10 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.7 or 2.8, during the continuance of an Event of Default
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.11 requiring unanimous consent of the Lenders to changes
in interest rates), declare that no Advance may be made as, converted into or
continued as a Eurodollar Advance. During the continuance of an Event of Default
under Section 7.2, 7.7 or 7.8, (i) each Eurodollar Advance (in the case of an
Event of Default under Section 7.2, with respect to which such Event of Default
shall exist) shall bear interest for the remainder of the applicable Eurodollar
Interest Period at the rate otherwise applicable to such Eurodollar Interest
Period plus 2% per annum, (ii) each Floating Rate Advance (in the case of an
Event of Default under Section 7.2, with respect to which such Event of Default
shall exist) shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum, (iii) each outstanding Letter of
Credit (in the case of an Event of Default under Section 7.2, with respect to
which such Event of Default shall exist) shall bear interest at a rate per annum
equal to the Applicable Letter of Credit Fee Rate in effect from time to time
plus 2% per annum, and (iv) all interest, fees (other than fees referred to in
clause (iii) hereof) and other amounts outstanding hereunder shall bear interest
at a rate per annum equal to the Floating Rate in effect from time to time plus
2% per annum.

2.11 Method of Payment.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any fees (except as set forth in any agreement
governing the payment thereof) and any reduction of the Commitments of the
Lenders shall be made pro rata according to the respective Pro Rata Shares of
the Lenders.

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

(c) All payments of the Obligations (other than with respect to Rate Management
Obligations and Specified Cash Management Obligations) hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 12:00 p.m., Chicago time, on the date when due. Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds that the Administrative Agent received at the Funding Office or at any
Lending Installation specified in a notice received by the Administrative Agent
from such Lender. The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with the Administrative Agent for each
payment of principal, interest and bank fees as they become due hereunder; all
other fees due hereunder shall be paid by Borrower upon the receipt of an
invoice at Borrower’s address.

2.12 Noteless Agreement; Evidence of Obligations.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Obligations of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

46



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Eurodollar Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a Note. In such event,
the Borrower shall execute and deliver to such Lender a Note for such Loans
payable to such Lender in a form supplied by the Administrative Agent and
acceptable to such Lender. Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the payee named
therein or any assignee pursuant to Section 12.3, except to the extent that any
such Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in paragraphs
(a) and (b) above.

2.13 Borrowing Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on email, facsimile or
telephonic notices made by any person or persons the Administrative Agent in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given in such manner. If the
Borrower elects to provide telephonic notice as set forth herein, the Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation,
if such confirmation is requested by the Administrative Agent, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
of the telephonic notice differs in any material respect from the action taken
by the Administrative Agent and the Lenders, the records of the Administrative
Agent shall govern absent manifest error.

2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the Closing Date and at maturity. Interest at the
Floating Rate shall be calculated for actual days elapsed on the basis of a
365-day (366-day in leap year) basis. Interest accrued on each Eurodollar
Advance shall be payable on the first Business Day following the last day of its
applicable Eurodollar Interest Period (or if the applicable Eurodollar Interest
Period is greater than three months, on the first Business Day following the
last day of the third month of such Eurodollar Interest Period), on any date on
which the Eurodollar Advance is prepaid, whether by acceleration or otherwise,
and at maturity. Interest at the Eurodollar Rate and fees shall be calculated
for actual days elapsed on the basis of a 360 day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 12:00 p.m. Chicago time. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment.

 

47



--------------------------------------------------------------------------------

2.15 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
interest rate and Eurodollar Interest Period applicable to each Eurodollar
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

2.16 Lending Installations. Each Lender may book its Loans and each Issuing
Lender may issue Letters of Credit at any Lending Installation of its choosing
and may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Letters of
Credit and any Notes issued hereunder shall be deemed held by each Lender or
Issuing Lender, as applicable, for the benefit of any such Lending Installation.
Each Lender and Issuing Lender may, by written notice to the Administrative
Agent and the Borrower in accordance with Article XIII, designate replacement or
additional Lending Installations through which Loans or Letters of Credit will
be made by it and for whose account payments are to be made.

2.17 Non Receipt of Funds by the Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the date
on which it is scheduled to make payment to the Administrative Agent of (a) in
the case of a Lender, the proceeds of a Loan or (b) in the case of the Borrower,
a payment of principal or interest to the Administrative Agent for the account
of the Lenders, that it does not intend to make such payment, the Administrative
Agent may assume that such payment has been made. The Administrative Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (i) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by the Borrower, the interest rate applicable to the relevant
Loan.

2.18 Collateral and Guarantees.

(a) On the Closing Date, the Secured Obligations shall be secured by the
following:

(i) first priority perfected security interests in all of the Borrowing Base
Parties’ (A) inventory, accounts, equipment, instruments, chattel paper,
documents and general intangibles and (B) Deposit Accounts, Securities Accounts
and Commodity Accounts (other than any Uncontrolled Account for so long as it is
an Uncontrolled Account) subject to Control Agreements delivered pursuant to
Section 2.18(e), in each case, together with all products and proceeds thereof;

(ii) first priority perfected security interests in all outstanding shares of
stock or partnership or membership interests, as the case may be, of each
Subsidiary Guarantor;

(iii) first priority perfected security interests in 66% of the outstanding
Equity Interests of each first tier Foreign Subsidiary owned directly by the
Borrower or a Subsidiary Guarantor as of the Closing Date (or if the Borrower or
such Subsidiary Guarantor shall own less than 66% of the outstanding Equity
Interests, then all of the Equity Interests owned by them) and having a total
Adjusted Book Value exceeding $25,000,000;

 

48



--------------------------------------------------------------------------------

(iv) a first priority perfected security interest in the Parent’s entire
membership interest of the Borrower; and

(v) joint and several guaranties by the Parent and each Subsidiary Guarantor.

(b) On the Closing Date and thereafter until the Obligations are paid in full in
cash, the amount of the Obligations that will be secured by the Collateral (the
“Secured Obligations”) will be limited to the highest maximum principal amount
permitted to be secured under the indenture dated as of December 6, 2011, as
amended (the “7.125% Senior Notes Indenture”), relating to the 7.125% Senior
Notes due 2021 (the “7.125% Senior Notes”) without triggering the equal and
ratable provisions thereof.

(c) On any date, if the Obligations or any portion thereof which are not then
secured by Collateral may become so secured pursuant to the terms of the Senior
Notes without triggering the equal and ratable provisions thereof, such
Obligations or portion thereof, as applicable, shall automatically be Secured
Obligations in accordance with the terms of this Agreement and the other Loan
Documents.

(d) On any date, in the case of any Domestic Subsidiary that is not previously
subject to the collateral requirements set forth in Section 2.18(a) but which
has a total Adjusted Book Value exceeding $25,000,000 at the end of any fiscal
quarter after the Closing Date, the Borrower covenants and agrees to cause such
Subsidiary to become a Subsidiary Guarantor and to execute or cause to be
executed, within 30 days (or such later date as may be reasonably agreed to by
the Administrative Agent) after the end of such fiscal quarter, Collateral
Documents reasonably required by the Administrative Agent in order to subject
such Domestic Subsidiary to the collateral requirements set forth in
Section 2.18(a). In addition, if any Domestic Subsidiary incurs or otherwise
becomes liable for any Funded Indebtedness or Guarantee Obligation, such
Subsidiary shall contemporaneously become a Guarantor pursuant to documentation
reasonably satisfactory to the Administrative Agent. The Borrower shall also, if
requested by the Administrative Agent, deliver to the Administrative Agent
certificates and legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent. Once a Domestic Subsidiary has
executed Collateral Documents, the Collateral Documents for that Domestic
Subsidiary shall remain in effect irrespective of its total Adjusted Book Value.
Notwithstanding the foregoing, the aggregate Adjusted Book Value of all Domestic
Subsidiaries not subject to the guaranty and collateral requirements of this
Section 2.18 shall at no time exceed $200,000,000.

(e) The Parent, the Borrower and its Domestic Subsidiaries shall be subject to
cash dominion at all times from the Closing Date through the Termination Date.
All Deposit Accounts, Securities Accounts and Commodities Accounts (other than
any Uncontrolled Account for so long as it is an Uncontrolled Account) of the
Parent, the Borrower and its Domestic Subsidiaries shall be Controlled Accounts;
provided that all proceeds of any Loan shall be deposited into a Deposit Account
that is a Controlled Account and maintained with the Administrative Agent. The
Parent and the Borrower will, and will cause each of the Borrower’s Domestic
Subsidiaries to, in connection with any Deposit Account, Securities Account or
Commodity Account (other than any Uncontrolled Account for so long as it is an
Uncontrolled Account), enter into and deliver to the Administrative Agent a
Control Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, on the following dates (or, in each case, such later date
as the Administrative Agent may agree in its sole discretion): (i) the Closing
Date or (ii) with respect to Deposit Accounts, Securities Accounts and
Commodities Accounts of the Borrower and its Domestic Subsidiaries (other than
any Uncontrolled Account for so long as it is an Uncontrolled Account)
established on or after the Closing Date, promptly but in any event within
thirty (30) days of the date such account is established. During a Cash Dominion
Trigger Period (defined below), cash on hand and collections which are received
into any Controlled Account shall be swept on a daily basis and to the

 

49



--------------------------------------------------------------------------------

extent necessarily any securities held in any Securities Account shall be
liquidated and the cash proceeds swept into a blocked account maintained with
the Administrative Agent (the “Concentration Account”) and used to prepay Loans
outstanding under this Agreement in accordance with Section 2.3(c). As used
herein, a “Cash Dominion Trigger Period” shall mean a period which commences
immediately upon (i) the occurrence of any Event of Default or (ii) on any date
when Availability is less than the greater of (A) $37.5 million and (B) 15% of
the lesser of (I) the Aggregate Commitment and (II) the Borrowing Base. Once
triggered, a Cash Dominion Trigger Period shall remain in effect at all times
thereafter until (x) any period triggered under clause (i) of the foregoing
sentence shall cease upon the cure or waiver of such Event of Default in
accordance with the Loan Documents or (y) any period triggered under clause
(ii) of the foregoing sentence shall cease on the date Availability exceeds the
threshold set forth therein for at least 30 consecutive days.

(f) The Parent and the Borrower will, and will cause each of the Borrower’s
Domestic Subsidiaries to notify the Administrative Agent of any Deposit Account,
Securities Account or Commodity Account (other than any Uncontrolled Account for
so long as such account remains an Uncontrolled Account) that is established,
held or maintained such Person that is not otherwise listed on Schedule 4.
Notice under this Section 2.18(f) shall be delivered to the Administrative Agent
promptly but, in any event, not more than 5 Business Days (or such later date as
may be reasonably agreed to by the Administrative Agent) following the
establishment of any such account.

(g) Each Loan Party will, and will cause each of its subsidiaries that is a Loan
Party to, execute and deliver, or cause to be executed or delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.1(c), as applicable), which may be required by
any requirement of law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties.

(h) In no event shall (i) perfection (except to the extent perfected through the
filing of Uniform Commercial Code financing statements or analogous filings in
the jurisdiction of formation of the applicable Guarantor) be required with
respect to letter of credit rights, commercial tort claims, motor vehicles or
any other assets subject to certificates of title, (ii) any mortgages be
required to be delivered with respect to any real property interests or
(iii) Collateral Documents governed by the laws of a jurisdiction other than the
United States or any state thereof be required.

2.19 Defaulting Lender. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender.

(b) The Commitment amounts outstanding on the Loans of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.11); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of any
waiver, amendment or modification (i) requiring the consent of all Lenders or
(ii) described in clause (i) or (ii) of the first proviso in Section 9.11.

 

50



--------------------------------------------------------------------------------

(c) If any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

(i) all or any part of the L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent the sum of all non-Defaulting Lenders’ Credit
Exposure plus such Defaulting Lender’s L/C Exposure does not exceed the total of
all non-Defaulting Lenders’ Commitment. Subject to Section 16.1, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, cash collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in 2.2.9 for so
long as such L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender with respect to such
Defaulting Lender’s L/C Exposure during the period such Defaulting Lender’s L/C
Exposure is cash collateralized;

(iv) if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders shall be adjusted in
accordance with such non-Defaulting Lenders’ Pro Rata Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized.

(d) So long as any Lender is a Defaulting Lender, any Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower.

(e) Any amount payable to such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to this
Agreement, shall, in lieu of being distributed to such Defaulting Lender, be
retained by the Administrative Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the payment of any amounts owing by such Defaulting Lender to
any Issuing Lender hereunder, (iii) third, to the cash collateralization of any
participating interest in any Letter of Credit (in which case any cash
collateral posted by the Borrower pursuant to this Section 2.19 shall be
released to the Borrower in an equal amount), (iv) fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined

 

51



--------------------------------------------------------------------------------

by the Administrative Agent, (v) fifth, if so determined by the Administrative
Agent, held in such account as cash collateral and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralization of the
Issuing Lenders’ future L/C Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, (vi) sixth, to
the payment of any amounts owing to the Lenders or the Issuing Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or the Issuing Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, so long as no Default or Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Letters of Credit in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and participating interests
in any Letter of Credit owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or participating
interests in any Letter of Credit owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in any Letter of Credit
are held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.19(c)(i). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post as cash collateral pursuant to
this Section 2.19(e) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(f) In the event that the Administrative Agent, the Borrower and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Pro Rata
Share and on such date such Lender shall purchase at par such of the Loans of
the other Lenders as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Pro Rata
Share; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(g) The Borrower may, at its sole expense and effort, upon notice to such Lender
and the Administrative Agent, require that the Defaulting Lender assign without
recourse (in accordance with and subject to the restrictions set forth in
Article XII of this Agreement in the case of voluntary assignments by a Lender)
all of its interests, rights and obligations under this Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) such assignee shall have received the prior written approval
of the Borrower and the Administrative Agent, which consent shall not be
unreasonably withheld, and (ii) such Defaulting Lender shall have received
payment of an amount equal to the outstanding principal amount of all
Obligations owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts).

 

52



--------------------------------------------------------------------------------

(h) If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender
shall occur following the Closing Date and for so long as such event shall
continue or (ii) the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Lender shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Lender to defease any risk to it in respect of such
Lender hereunder.

2.20 Currency Indemnity. The Borrower shall, and shall cause the other Loan
Parties to, make payment relative to any Obligation (including with respect to
Letters of Credit) in the currency in which such Obligation was effected (the
“Agreed Currency”). If any payment is received on account of any Obligation in
any currency other than the Agreed Currency (the “Other Currency”) (whether
voluntarily or pursuant to an order or judgment or the enforcement thereof or
the realization of any collateral under the Collateral Documents or the
liquidation of a Loan Party or otherwise), such payment shall constitute a
discharge of the liability of the Loan Parties hereunder and under the other
Loan Documents in respect of such obligation only to the extent of the amount of
the Agreed Currency which the relevant Lender or Agent, as the case may be, is
able to purchase with the amount of the Other Currency received by it on the
Business Day next following such receipt in accordance with its normal banking
procedures in the relevant jurisdiction and applicable law after deducting any
costs of exchange. To the fullest extent permitted by applicable law, if the
amount of the Other Currency received is insufficient to satisfy the obligation
in the Agreed Currency in full, then the Borrower shall on demand indemnify the
Issuing Lenders, Lenders and the Administrative Agent from and against any loss
or cost arising out of or in connection with such deficiency; provided that if
the amount of the Agreed Currency so purchased is greater than the amount of the
Agreed Currency due in respect of such liability immediately prior to such
judgment or order, voluntary prepayment, realization of collateral, liquidation
of a Loan Party or otherwise, then the Agents or the Lenders, as the case may
be, agree to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law). To the fullest extent
permitted by applicable law, the foregoing indemnity and agreement by each party
shall constitute an obligation separate and independent from all other
obligations contained in this Agreement and shall give rise to a separate and
independent cause of action.

2.21 Increase of Aggregate Commitment.

(a) Subject to the conditions set forth in Section 2.21(b), the Borrower may, on
one or more occasions, increase the Aggregate Commitment then in effect (any
such increase an “Incremental Increase”) by increasing the Commitment of a
Lender or by causing a Person that at such time is not a Lender to become a
Lender and have a Commitment (an “Additional Lender”).

(b) Any increase in the Aggregate Commitment shall be subject to the following
additional conditions:

(i) such increase shall not be less than $50,000,000 (and increments of
$10,000,000 above that minimum) unless the Administrative Agent otherwise
consents; provided that the aggregate amount of Incremental Increases shall not
exceed $200,000,000;

(ii) as of the effective date of such Incremental Increase, no Default or Event
of Default shall have occurred and be continuing immediately after giving effect
to such increase and the representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the date of such
effective date, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such increase such representations and warranties shall be true and correct in
all material respects as of such specified earlier date;

 

53



--------------------------------------------------------------------------------

(iii) no Lender’s Commitment may be increased without the consent of such
Lender;

(iv) the Administrative Agent and each Issuing Lender must consent to the
addition of any Additional Lender, in each case, such consent not to be
unreasonably withheld or delayed;

(v) the increase shall be on the exact same terms and pursuant to the exact same
documentation applicable to this Agreement;

(vi) receipt by the Administrative Agent of (A) board resolutions and officers’
certificates consistent with those delivered on the Closing Date and
(B) reaffirmation agreements and/or such amendments to the Collateral Documents,
in each case, as may be reasonably requested by the Administrative Agent in
order to ensure that such incremental indebtedness is provided with the benefit
of the applicable Loan Documents; and

(vii) on the effective date of such increase, no Eurodollar Advances shall be
outstanding or if any Eurodollar Advances are outstanding, then the effective
date of such increase shall be the last day of the Eurodollar Interest Period in
respect of such Eurodollar Advance unless the Borrower pays compensation
required pursuant to Section 3.3.

(c) With the consent of the Lenders providing an Incremental Increase, the
Borrower, and to the extent applicable, the Administrative Agent and the Issuing
Lender(s) (and without the consent of any other Lenders), the Loan Documents may
be amended or supplemented in a writing (which may be executed and delivered by
the Borrower and the Administrative Agent) substantially in the form of
Exhibit E to reflect any changes necessary to give effect to such Incremental
Increase and make any Additional Lender a party to this Agreement.

2.22 Banking Services and Rate Management Transactions. Each Lender or Affiliate
thereof providing Banking Services for, or having Rate Management Transactions
with, any Loan Party or any Subsidiary of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services
arrangements or Rate Management Transactions, written notice setting forth the
aggregate amount of all Specified Cash Management Obligations and Rate
Management Obligations of such Loan Party or Subsidiary or thereof to such
Lender or Affiliate (whether matured or unmatured, absolute or contingent). In
addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Specified Cash Management Obligations and Rate Management
Obligations. The most recent information provided to the Administrative Agent
shall be used in determining the amounts to be applied in respect of such
Specified Cash Management Obligations and/or Rate Management Obligations
pursuant to Section 8.3(f).

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection; Changes in Capital Adequacy and Liquidity Regulations.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any Issuing
Lender;

 

54



--------------------------------------------------------------------------------

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender,
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, Issuing Lender or other
Recipient, the Borrower will pay to such Lender, Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any Lending
Installation of such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by any Issuing Lender, to a
level below that which such Lender or Issuing Lender or such Lender’s or Issuing
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Lender’s policies and the policies
of such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
Section 3.1(a) or (b) and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
Issuing Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

55



--------------------------------------------------------------------------------

3.2 Alternate Rate of Interest; Illegality.

(a) If prior to the commencement of any Interest Period for a Eurodollar
Advance:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Base Rate or the Eurodollar Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Advance for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders as provided in Section 13.1 as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any
Conversion/Continuation Notice that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurodollar Advance shall be ineffective and
any such Eurodollar Advance shall be repaid or converted into Floating Rate
Advance on the last day of the then current Interest Period applicable thereto,
and (B) if any Borrowing Notice requests a Eurodollar Advance, such Advance
shall be made as a Floating Rate Advance.

(b) If any Lender determines that any applicable law, rule, regulation, or
directive, whether or not having the force of law, has made it unlawful, or if
any governmental authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain, fund or continue any Eurodollar
Advance, or any governmental authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligations of such Lender to
make, maintain, fund or continue Eurodollar Advances or to convert Floating Rate
Advances to Eurodollar Advances will be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower will
upon demand from such Lender (with a copy to the Administrative Agent), either
convert or prepay all Eurodollar Advances of such Lender to Floating Rate
Advances, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Advances to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a governmental
authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the Eurodollar Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.11, such amendment shall

 

56



--------------------------------------------------------------------------------

become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 3.2(c) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 3.2(c), only to the extent the LIBO Screen Rate for such Interest Period
is not available or published at such time on a current basis), (x) any
Conversion/Continuation Notice that requests the conversion of any Advance to,
or continuation of any Advance as, a Eurodollar Advance shall be ineffective,
and (y) if any Borrowing Notice requests a Eurodollar Advance, such Borrowing
shall be made as Floating Rate Advance; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

3.3 Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Eurodollar Interest Period,
whether because of acceleration, prepayment or otherwise (but excluding a
mandatory prepayment under Section 2.3), or a Eurodollar Advance is not made on
the date specified by the Borrower for any reason other than default by the
Lenders, the Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Advance.

3.4 Taxes.

(a) Defined Terms. For purposes of this Section 3.4, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant governmental authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant governmental authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.2(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a governmental authority pursuant to this Section 3.4, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such governmental authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

58



--------------------------------------------------------------------------------

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of EXHIBIT D-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner of the Loans,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of EXHIBIT
D-2 or EXHIBIT D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of EXHIBIT D-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

 

59



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.4 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(j) Not Grandfathered Obligations. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

3.5 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Advances to reduce any liability of the Borrower to such Lender
under Sections 3.1, 3.2 and 3.4 or to avoid the unavailability of Eurodollar
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2 or
3.4. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Advance shall be calculated as though each Lender funded its
Eurodollar Advance through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement. The obligations of the Borrower under Sections 3.1, 3.2 and 3.4 shall
survive payment of the Obligations and termination of this Agreement.

 

60



--------------------------------------------------------------------------------

3.6 Replacement of Lender. If (a) the Borrower is required pursuant to
Section 3.1, 3.2 or 3.4 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.2(b), (c) any
Lender becomes a Defaulting Lender, or (d) any Lender does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of all of
the Lenders or each of the Lenders affected thereby (so long as the consent of
the Required Lenders has been obtained), then the Borrower may elect upon notice
to such Lender and the Administrative Agent, to replace such Lender (the
“Affected Lender”) as a Lender party to this Agreement, provided that no Event
of Default or Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash the Loans and other Obligations due to the Affected Lender pursuant to
an Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.2 applicable
to assignments, and (ii) the Borrower shall pay to such Affected Lender in same
day funds on the day of such replacement (A) all interest, fees and other
amounts then accrued but unpaid to such Affected Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Affected Lender under Sections 3.1, 3.2 and 3.4, and (B) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 3.3 had the Loans of such Affected
Lender been prepaid on such date rather than sold to the replacement Lender. Any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Effectiveness; Conditions Precedent to Advances. The effectiveness of this
Agreement and the agreement of each Lender to make the initial extension of
credit requested to be made by it (or deemed to be made on the Closing Date)
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Parent, the
Borrower, the Lenders, the Issuing Lenders and the Exiting Lender.

(b) Notes. Each Lender requesting a Note shall have received its respective Note
executed by the Borrower evidencing its Loans.

(c) Collateral Documents. The Administrative Agent shall have received
Collateral Documents reflecting the execution and delivery of this Agreement,
together with any additional Collateral Documents necessary to create the Liens
and perfected security interests contemplated in Section 2.18(a).

(d) Financial Statements and Projections. The Lenders shall have received
(i) audited financial statements of the Parent and its consolidated subsidiaries
for the 2015 and 2016 fiscal years, (ii) unaudited interim financial statements
of the Parent and its consolidated subsidiaries for each fiscal quarter ended
after the date of the latest applicable financial statements delivered pursuant
to clause (i) of this paragraph as to which such financial statements are
publicly available, (iii) the most recent projected income statement, balance
sheet and cash flows of the Parent and its consolidated subsidiaries for the
period beginning with January 1, 2017 and ending with December 31, 2020, on a
quarterly basis

 

61



--------------------------------------------------------------------------------

through December 31, 2018 and annually thereafter and (iv) a summary of the
Parent’s and its consolidated subsidiaries’ anticipated performance for the
fiscal quarter ended September 30, 2017, with such performance being
substantially consistent with the projections provided in clause (iii) above.

(e) Legal Opinions. The Administrative Agent shall have received the legal
opinion of (i) Latham & Watkins LLP, New York counsel to the Loan Parties, and
(ii) Jones Walker LLP, Louisiana counsel to the Loan Parties, as applicable, in
the form and substance satisfactory to the Administrative Agent. Such legal
opinions shall cover such matters incident to the transactions contemplated by
this Agreement as the Administrative Agent may reasonably require.

(f) Entity Documents. Copies of the certificate of incorporation and bylaws of
the Parent, articles of organization (or certificate of formation) and operating
agreement (or limited liability company agreement) of Borrower, and the
corresponding organization documents of all of Borrower’s Domestic Subsidiaries
who are party to a Loan Document, together with all amendments, each certified
by the Secretary or Assistant Secretary of the Parent or Borrower, and a
certificate of good standing or existence for the Parent, Borrower and
Borrower’s Domestic Subsidiaries who are party to a Loan Document, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation, and copies of the articles of incorporation of any foreign
Subsidiary who is party to a Loan Document, together with all amendments
certified by the secretary of said Subsidiary.

(g) Closing Certificates. Closing certificates by the Secretary or Assistant
Secretary of the Parent, Borrower and the authorized person for each Subsidiary,
of its Board of Directors’ resolutions or consent of members or partners, and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Parent, Borrower or any of Borrower’s Subsidiaries is a
party, including an incumbency certificate, executed by the Secretary or
Assistant Secretary of the Borrower, which shall identify by name and title of
the Authorized Officers and any other officers of the Borrower authorized to
sign the Loan Documents to which the Borrower is a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.

(h) Fees. The Existing Administrative Agent, the Existing Issuing Lenders, the
Existing Swing Line Lender, the Existing Lenders (including the Exiting Lender),
the Administrative Agent and the Lenders shall have received all fees required
to be paid, and all expenses (including the reasonable fees and expenses of
legal counsel) for which invoices have been presented (so long as such invoices
have been presented at least one Business Day prior to the Closing Date). All
such amounts will be paid with proceeds of Loans made on the Closing Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.

(i) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where the Loan Parties are
organized, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for (i) Permitted Liens or (ii) Liens discharged (or for
which effective provision for discharge has been made) on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.

(j) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (to the extent not currently held by the Administrative Agent
pursuant to the collateral documents under the Existing Credit Agreement)
(i) the certificates representing the shares of Equity Interest pledged pursuant
to the Collateral Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized Authorized Officer of the
pledgor thereof (except for certificates which cannot be delivered after the
Borrower’s use of commercially reasonable efforts without undue burden or
expense) and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the Collateral Documents endorsed (without recourse) in blank
(or accompanied by an executed transfer form in blank) by the pledgor thereof.

 

62



--------------------------------------------------------------------------------

(k) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall be in proper form for filing, registration or
recordation.

(l) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the Chief Financial Officer of the Parent substantially
in the form of Exhibit C, certifying the solvency of the Parent and its
subsidiaries, on a consolidated basis, after giving effect to the transactions
contemplated hereby.

(m) No Other Debt. The Administrative Agent shall have received a certificate of
the Chief Financial Officer of the Parent in form and substance reasonably
satisfactory to the Administrative Agent certifying that the Loan Parties will
have no debt outstanding for borrowed money other than the Obligations under
this Agreement or other Funded Indebtedness permitted by Section 6.11.

(n) Approvals. The Administrative Agent shall have received a certificate of an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent certifying that all governmental and third party approvals
necessary in connection with this Agreement and the continuing operations of the
Parent, the Borrower and its Subsidiaries have been obtained and remains in full
force and effect.

(o) USA Patriot Act. To the extent requested by the Administrative Agent at
least 10 Business Days prior to the Closing Date, the Administrative Agent shall
have received at least five days prior to the Closing Date all documentation and
other information as is reasonably requested in writing by the Administrative
Agent about the Borrower and the Subsidiaries and required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(p) No Material Adverse Effect. Since June 30, 2017, there has been no
development or event that has or could reasonably be expected to have a Material
Adverse Effect.

(q) Minimum Availability. Availability shall equal or exceed $150,000,000.

(r) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 6.6
hereof. The Administrative Agent or its designee shall have completed a
satisfactory review of such insurance coverage and related documentation. The
Borrower shall have delivered to the Administrative Agent a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Closing Date.

(s) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of June 30,
2017, together with such supporting documentation and supplemental reporting
information as the Administrative Agent may reasonably request.

 

63



--------------------------------------------------------------------------------

(t) Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Borrowing Base Parties’ Accounts and
Inventory and related working capital matters and of the Borrower’s related data
processing and other systems, the results of which shall be reasonably
satisfactory to the Administrative Agent.

(u) Appraisals. The Administrative Agent shall have received appraisals of the
Borrowing Base Parties’ Inventory and Equipment from one or more firms
reasonably satisfactory to the Administrative Agent, which appraisals shall be
reasonably satisfactory to the Administrative Agent.

(v) Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be reasonably
satisfactory to Administrative Agent.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Lender of the Closing Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Lender to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.11) at or prior to 2:00 p.m., Chicago time, on November 3,
2017 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time.

4.2 Each Advance. The Lenders shall not be required to make any Advance
(including the initial funding, but excluding conversions and continuations of
existing Loans as provided in Section 2.8) and the Issuing Lender shall not be
required to issue, amend, renew or extend any Letter of Credit, unless:

(a) At the time of and immediately after giving effect to such extension of
credit:

(i) there exists no Event of Default or Default; and

(ii) the representations and warranties contained in Article V or in any other
Loan Documents are true and correct in all material respects as of the date of
such extension of credit except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date (provided that such materiality
qualifier shall not be applicable to any representation or warranty that already
is qualified or modified by materiality in the text thereof).

(b) With respect to any Advance, the Administrative Agent shall have received a
certificate (which certification may be included in Borrowing Notice) from an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent which demonstrates that, at the time of and immediately
after giving effect to such extension of credit, the Aggregate Exposure shall
not exceed an amount equal to the lesser of (i) the Aggregate Commitment,
(ii) the Borrowing Base and (iii) the Availability Blocker, if applicable.

(c) The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.7 and/or the Issuing Lender shall have received an
Application in accordance with Section 2.2, as applicable.

Each Borrowing Notice with respect to each such Advance shall constitute a
representation and warranty by the Parent and Borrower that the conditions
contained in Section 4.2(a) have been satisfied.

 

64



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Parent and Borrower represent and warrant to the Lenders that:

5.1 Existence and Standing. The Parent is a corporation, the Borrower is a
limited liability company, and each of the Borrower’s Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except where such failure could not reasonably be expected to have a
Material Adverse Effect.

5.2 Authorization and Validity. Each of the Parent, the Borrower and the
Borrower’s Subsidiaries has the power and authority and legal right to execute
and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by the Parent, the Borrower,
and the Borrower’s Subsidiaries of the Loan Documents to which it is a party and
the performance of its obligations thereunder have been duly authorized by
proper corporate or company proceedings, and the Loan Documents to which the
Parent, the Borrower, and the Borrower’s Subsidiaries is a party constitute
legal, valid and binding obligations of the Parent, the Borrower, and the
Borrower’s Subsidiaries enforceable against the Parent, the Borrower, and the
Borrower’s Subsidiaries in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Parent, the Borrower, and the Borrower’s Subsidiaries of the Loan Documents to
which it is a party, nor the consummation of the transactions therein
contemplated (including any Advances made to the Borrower on the date this
representation is made), nor compliance with the provisions thereof will violate
(a) any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Parent, the Borrower, or any of the Borrower’s Subsidiaries
or (b) the Parent’s, the Borrower’s, or any Subsidiary’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by laws, or operating or other management
agreement, as the case may be, or (c) the provisions of any indenture,
instrument or agreement to which the Parent, the Borrower, or any of the
Borrower’s Subsidiaries is a party or is subject, or by which it, or its
Property, is bound, or conflict with or constitute a default thereunder, or
result in, or require, the creation or imposition of any Lien in, of or on the
Property of the Parent, the Borrower, or the Borrower’s Subsidiaries pursuant to
the terms of any such indenture, instrument or agreement, except where such
failure could not reasonably be expected to have a Material Adverse Effect. No
order, consent, adjudication, approval, license, authorization, or validation
of, or filing, recording or registration with, or exemption by, or other action
in respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by the Parent, the Borrower, or any of the
Borrower’s Subsidiaries, is required to be obtained by the Parent, the Borrower,
or any of the Borrower’s Subsidiaries in connection with the execution and
delivery of the Loan Documents, the Advances under this Agreement, the payment
and performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of any of the Loan Documents.

5.4 Financial Statements. The audited December 31, 2016 and the unaudited
March 31, 2017 and June 30, 2017 consolidated financial statements of the Parent
and its consolidated subsidiaries heretofore delivered to the Lenders fairly
present, in all material respects, the consolidated financial condition and
consolidated results operations of the Parent and its consolidated subsidiaries
as of such dates and for such periods in accordance with GAAP, subject to
year-end adjustments and the absence of footnotes in the case of the unaudited
statements.

 

65



--------------------------------------------------------------------------------

5.5 Material Adverse Change. Since June 30, 2017 there has been no change in the
business, Property, condition (financial or otherwise) or results of operations
of the Parent, the Borrower and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.

5.6 Taxes. The Parent, the Borrower, and the Borrower’s Subsidiaries have filed
or caused to be filed all United States federal tax returns or extensions
relating thereto and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Parent, the Borrower, or any of the Borrower’s Subsidiaries,
except (a) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with GAAP, or (b) to
the extent that the failure to do so could not reasonably be expected to result
in a Material Adverse Effect. Adequate charges, accruals and reserves in respect
of any taxes or other governmental charges have been provided on the books of
the Parent, the Borrower and the Borrower’s Subsidiaries in accordance with
GAAP.

5.7 Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of the officers of the Parent or Borrower, threatened against or
affecting the Parent, the Borrower or the Borrower’s Subsidiaries which could
reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Loans. Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to have a Material Adverse Effect, none of the Parent, the Borrower
or the Borrower’s Subsidiaries has any material contingent obligations not
provided for or disclosed in the financial statements referred to in
Section 5.4.

5.8 Subsidiaries. The Borrower is the sole Subsidiary of the Parent, and the
Parent owns all of the membership interest of the Borrower. Schedule 3 contains
an accurate list of all Subsidiaries of the Parent and the Borrower (as of the
Closing Date), setting forth their respective jurisdictions of organization and
the percentage of their respective capital stock or other ownership interests
owned by the Borrower or other Subsidiaries. All of the issued and outstanding
shares of capital stock or other ownership interests of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

5.9 ERISA. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any ERISA Affiliate has withdrawn
from any Plan or initiated steps to do so, and no steps have been taken to
terminate any Plan. Neither the Parent nor the Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code), and
neither the execution of this Agreement nor the making of Loans hereunder gives
rise to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code. No Plan is in at risk, endangered, or critical status
(within the meaning of Sections 303 or 305 of ERISA) or insolvent (within the
meaning of Section 4245 of ERISA). Neither the Borrower nor any ERISA Affiliate
has failed to pay when due (after expiration of any applicable grace period) any
installment with respect to liability imposed in connection with a withdrawal
under Section 4201 of ERISA.

5.10 Accuracy of Information. All written or formally presented information,
other than the Projections and information of a general economic or industry
specific nature (the “Information”), that has been or will be made available to
the Lenders by the Parent or the Borrower or any of their respective
representatives in connection with the transactions contemplated hereby, when
taken as a whole, does not or will not, when furnished to the Lenders and taken
as a whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
are made (giving

 

66



--------------------------------------------------------------------------------

effect to all supplements and updates thereto). The financial projections and
other forward-looking information (the “Initial Projections”) and the
Projections that have been or will be made available to the Lenders by the
Parent or the Borrower or any of their respective representatives in connection
with the transactions contemplated hereby have been or will be prepared in good
faith based upon assumptions believed by the Parent and the Borrower to be
reasonable at the time furnished (it being recognized by the Lenders that such
Initial Projections and Projections are not to be viewed as facts and that
actual results during the period or periods covered by any such Initial
Projections and Projections may differ from the projected results, and such
differences may be material and such Initial Projections and Projections should
not be regarded as a representation that the projected results will be
achieved).

5.11 Material Agreements. None of the Parent, the Borrower or any of the
Borrower’s Subsidiaries is a party to any agreement or instrument or subject to
any charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect if the Parent, the Borrower or the Borrower’s
Subsidiaries complies with the terms thereof. None of the Parent, the Borrower
or any of the Borrower’s Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (a) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (b) any agreement or
instrument evidencing or governing Material Indebtedness.

5.12 Compliance With Laws. The Parent, the Borrower and the Borrower’s
Subsidiaries have complied with all laws, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, including, without
limitation, Regulation U, T and X of the Board of Governors of the Federal
Reserve System, and all Environmental Laws, except for any failure to comply
with any of the foregoing which could not reasonably be expected to have a
Material Adverse Effect. Margin Stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Parent, the Borrower and the
Borrower’s Subsidiaries which are subject to any limitation on sale, pledge, or
other restriction hereunder.

5.13 Ownership of Properties. On the Closing Date, the Parent, the Borrower and
the Borrower’s Subsidiaries will have good title, free of all Liens other than
Permitted Liens, to all of the Property and assets reflected in the Parent’s
most recent consolidated financial statements provided to the Administrative
Agent as owned by the Parent, the Borrower and the Borrower’s Subsidiaries,
excluding sales permitted by Section 6.13.

5.14 Environmental Matters. In the ordinary course of its business, the officers
of the Borrower consider the effect of Environmental Laws on the business of the
Parent, the Borrower and the Borrower’s Subsidiaries, in the course of which
they identify and evaluate potential risks and liabilities accruing due to
Environmental Laws. On the basis of this consideration, the Parent and the
Borrower have concluded that they are aware of no non-compliance with the
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect. None of the Parent, the Borrower or any of the Borrower’s Subsidiaries
has received any notice to the effect that its operations are not in material
compliance with any of the requirements of applicable Environmental Laws or are
the subject of any federal or state investigation evaluating whether any
remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which noncompliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

5.15 Investment Company Act. None of the Parent, the Borrower or any of the
Borrower’s Subsidiaries is an “investment company” or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.

 

67



--------------------------------------------------------------------------------

5.16 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the Parent
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Loan Party have not been in violation of the Fair Labor Standards Act or
any other applicable law dealing with such matters; and (c) all payments due
from any Loan Party on account of employee health and welfare insurance have
been paid or accrued as a liability on the books of the relevant Loan Party.

5.17 Solvency. On the Closing Date and immediately following the making of each
Loan, if any, made on the Closing Date and after giving effect to the
application of the proceeds of such Loans, (a) the sum of the liabilities
(including contingent liabilities) of the Parent and its subsidiaries, on a
consolidated basis, does not exceed the fair value of the present assets of the
Parent and its subsidiaries, on a consolidated basis; (b) the present fair
saleable value of the assets of the Parent and its subsidiaries, on a
consolidated basis, is greater than the total amount that will be required to
pay the probable liabilities (including contingent liabilities) of the Parent
and its subsidiaries as they become absolute and matured; (c) the capital of the
Parent and its subsidiaries, on a consolidated basis, is not unreasonably small
in relation to their business as contemplated on the Closing Date; (d) the
Parent and its subsidiaries, on a consolidated basis, have not incurred and do
not intend to incur, or believe that they will incur, debts or other
liabilities, including current obligations, beyond their ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise); and (e) the Parent and its subsidiaries, on a consolidated basis,
are “solvent” within the meaning given to that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances. The Borrower
does not intend to, or to permit any of its Subsidiaries, to, and does not
believe that it or any of its Subsidiaries, will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing of and amounts
of cash to be received by it or any such Subsidiary, and the timing of the
amounts of cash to be payable on or in respect of its Funded Indebtedness or the
indebtedness of any such Subsidiary.

5.18 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees and to the
knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Loan or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

5.19 Insurance. As of the Closing Date, all premiums in respect of insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries that are
due and payable have been paid. The Borrower maintains, and has caused each
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all their real and personal property in such amounts,
subject to such deductibles and self-insurance retentions and covering such
properties and risks as are adequate and customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

5.20 Security Interest in Collateral. The provisions of the Collateral Documents
are or when executed and delivered, will be, effective to create legal and valid
Liens on all of the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, and (a) when financing statements and other
filings in appropriate form are filed in the offices specified in the Guaranty
and Collateral

 

68



--------------------------------------------------------------------------------

Agreement and (b) upon the taking of possession or control by the Administrative
Agent of the Collateral described therein with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by the Guaranty and Collateral
Agreement), such Liens constitute perfected and continuing Liens on the
Collateral (other than such Collateral in which a Lien or a security interest
cannot be perfected by filing, possession or control under the Uniform
Commercial Code as in effect at the relevant time in the relevant jurisdiction),
securing the Secured Obligations, enforceable against the applicable Loan Party
and all third parties having priority over all other Liens other than
(a) Permitted Liens to the extent any such Permitted Liens would have priority
over the Liens in favor of the Administrative Agent pursuant to any applicable
law, and (b) Liens perfected only by possession (including possession of any
certificate of title), to the extent the Administrative Agent has not obtained
or does not maintain possession of such Collateral.

ARTICLE VI

COVENANTS

So long as the Commitments remain in effect, any Letter of Credit remains
outstanding or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder:

6.1 Financial Reporting; Projections.

(a) The Parent and Borrower will maintain, for themselves and for each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Lenders:

(i) within 90 days after the close of each of the Parent’s fiscal years, or
earlier if required pursuant to the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date thereof, an unqualified audit report certified by an independent certified
public accounting firm of national standing, prepared in accordance with GAAP on
a consolidated basis for the Parent and its consolidated subsidiaries, including
balance sheets as of the end of such period, related profit and loss statement,
statement of changes in shareholders equity and statement of cash flows (but
excluding any work papers relating thereto), accompanied by a certificate of
said accountants that, in connection with their audit, nothing came to their
attention that caused them to believe that the Parent and its Subsidiaries
failed to comply with the terms, covenants, provisions or conditions of Articles
V, VI or VII of this Agreement insofar as they relate to accounting matters;

(ii) within 45 days after the close of each of the first three fiscal quarters
of each fiscal year of the Parent, or earlier if required pursuant to the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date thereof, commencing with the
fiscal quarter ending September 30, 2017, consolidated unaudited balance sheets
of the Parent and its consolidated subsidiaries as at the close of each fiscal
quarter and consolidated profit and loss statements for the period from the
beginning of such fiscal year to the end of such quarter, all certified by the
Chief Financial Officer of the Parent;

(iii) simultaneously with the furnishing of the financial statements required
under Sections 6.1(a)(i) and (ii), a Compliance Certificate (i) certifying, in
the case of the financial statements delivered under Section 6.1(a)(ii), as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, (ii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(iii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.17, if applicable, and (iv)

 

69



--------------------------------------------------------------------------------

unless disclosed in the financial statements accompanying such certificate,
stating whether any change in GAAP or in the application thereof that impacts
such financial statements has occurred since the date of the audited financial
statements referred to in Section 5.4 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(iv) within 60 days after the close of each of the Parent’s fiscal years, a copy
of the consolidated budget (including a projected consolidated balance sheet,
income statement and cash flow statement) of the Parent and its consolidated
subsidiaries on a quarterly basis of such fiscal year (the “Projections”) in
form reasonably satisfactory to the Administrative Agent;

(v) as soon as available but in any event (A) if a Monthly Reporting Period and
Weekly Reporting Period are not in effect, within 30 days after the end of each
fiscal quarter, (B) during a Monthly Reporting Period, within 30 days of the end
of each calendar month and (C) during a Weekly Reporting Period, within 3
Business Days of the end of each calendar week, as applicable, as of the last
Business Day of the applicable period then ended, a Borrowing Base Certificate;

(vi) as soon as available but in any event (A) if a Monthly Reporting Period and
Weekly Reporting Period are not in effect, within 30 days after the end of each
fiscal quarter, (B) during a Monthly Reporting Period, within 30 days of the end
of each calendar month and (C) during a Weekly Reporting Period, within 3
Business Days of the end of each calendar week, as applicable, as of the last
Business Day of the applicable period then ended, all delivered electronically
in a text formatted file reasonably acceptable to the Administrative Agent:

(A) a detailed aging of the Borrowing Base Parties’ Accounts, prepared in a
manner reasonably acceptable to the Administrative Agent;

(B) a schedule detailing the Borrowing Base Parties’ Inventory and Premium
Rental Drill Pipe, in form satisfactory to the Administrative Agent; and

(C) a worksheet of calculations prepared by the Borrower to determine Eligible
Accounts, Eligible Unbilled Accounts, Eligible Inventory and Eligible Premium
Rental Drill Pipe, such worksheets detailing the Accounts, Inventory and Premium
Rental Drill Pipe excluded from Eligible Accounts, Eligible Unbilled Accounts,
Eligible Inventory and Eligible Premium Rental Drill Pipe and the reason for
such exclusion;

(vii) as soon as available but in any event (A) if a Monthly Reporting Period
and Weekly Reporting Period are not in effect, within 30 days after the end of
each fiscal quarter, (B) during a Monthly Reporting Period, within 30 days of
the end of each calendar month and (C) during a Weekly Reporting Period, within
3 Business Days of the end of each calendar week, as applicable, as of the
period then ended, an aggregate schedule of the Borrowing Base Parties’ accounts
payable, delivered electronically in a text formatted file reasonably acceptable
to the Administrative Agent;

(viii) upon the Administrative Agent’s request (x) during a Monthly Reporting
Period, within 30 days of the end of each calendar month and (y) during a Weekly
Reporting Period, within 3 Business Days of the end of each calendar week, as
applicable, as of the last Business Day of the applicable period then ended, all
delivered electronically in a text formatted file reasonably acceptable to the
Administrative Agent:

(A) copies of invoices issued by the Borrowing Base Parties in connection with
any Accounts included in the Borrowing Base;

 

70



--------------------------------------------------------------------------------

(B) copies of invoices in connection with any Inventory or Premium Rental Drill
Pipe included in the Borrowing Base; and

(C) an updated customer list for the Borrowing Base Parties, which list shall
state the customer’s name and contact information;

(ix) as soon as possible and in any event within 10 days after receipt by the
Parent or Borrower, a copy of any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by the Parent,
Borrower or any of Borrower’s Subsidiaries, which, in either case, could
reasonably be expected to have a Material Adverse Effect; and

(x) such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

(b) Reports and financial statements required to be delivered by the Parent and
the Borrower pursuant to Sections 6.1(a)(i) and (a)(ii) shall be deemed to have
been delivered on the date on which the Parent posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.superiorenergy.com, at www.sec.gov or at such other website identified by
the Parent in a notice to the Administrative Agent and that is accessible by the
Lenders without charge; provided that the Parent shall deliver paper copies of
such information to any Lender promptly upon request of such Lender through the
Administrative Agent and provided further that the Lenders shall be deemed to
have received the information specified in Sections 6.1(a)(i) and (a)(ii) on the
date (x) the information is posted on a website identified from time to time by
the Administrative Agent to the Lenders and the Parent and such website is
accessible by the Lenders without charge, and (y) such posting is notified to
the Lenders (it being understood that the Parent shall have satisfied the timing
obligations imposed by those clauses as of the date such information is
delivered to the Administrative Agent).

6.2 Use of Proceeds. The Borrower will, and will cause each Subsidiary to use
the proceeds of the Loans made on the Closing Date (i) to refinance the Existing
Credit Agreement and (ii) and to finance the working capital needs and general
corporate purposes of the Borrower and its subsidiaries. The Borrower will, and
will cause each Subsidiary to, use the proceeds of the Loans made after the
Closing Date to finance the working capital needs and general corporate purposes
of the Borrower and its subsidiaries. The Borrower will not request any Advance
or Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Advance or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

6.3 Notices of Material Events. The Parent and the Borrower will furnish to the
Administrative Agent and each Lender prompt (but in any event within any time
period that may be specified below) written notice of the following:

(a) the occurrence of any Event of Default or Default and of any other
development (financial or otherwise) that results, or could reasonably be
expected to result, in a Material Adverse Effect, in each case, of which any
member of executive management has actual knowledge;

 

71



--------------------------------------------------------------------------------

(b) the occurrence of any casualty or other insured damage to any assets of a
Borrowing Base Party or the commencement of any action or proceeding for the
taking of any material assets of a Borrowing Base Party or interest therein
under power of eminent domain or by condemnation or similar proceeding which
would reasonably be expected to result in a Prepayment Event;

(c) to the extent any such matter has resulted or would reasonably be expected
to result in a Material Adverse Effect, receipt of any notice of any
investigation by a Governmental Authority or any litigation or proceeding
commenced or threatened against any Loan Party or any Subsidiary; and

(d) upon any Authorized Officer’s knowledge thereof, any Lien (other than
Permitted Liens) or claim made or asserted against any of the Collateral.

Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

6.4 Conduct of Business. The Parent and the Borrower will, and will cause each
of the Borrower’s Subsidiaries to, carry on and conduct its business in
substantially the same manner and in the same general fields of enterprise as it
is presently conducted and do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, in each case, where the failure
to do so could not reasonably be expected to have a Material Adverse Effect. The
Parent will continue to be the sole member of the Borrower, and the Borrower
shall continue to be the sole Subsidiary of the Parent.

6.5 Taxes. The Parent and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, timely file complete and to the best of the Parent’s
and the Borrower’s knowledge, correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, taking into account any extensions relating thereto, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.6 Insurance. The Parent and the Borrower will, and will cause each of the
Borrower’s Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on a material portion of their Property in such
amounts and covering such risks as is consistent with sound business practice,
or as otherwise provided in the Collateral Documents, and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.
The loss payable clauses or provisions in the applicable insurance policy or
policies insuring any of the Collateral for the Loans shall be endorsed in favor
of and made payable to the Administrative Agent as a “loss payee” and such
liability policies shall name the Administrative Agent and the Lenders as
“additional insureds”. To the extent that the insurer will agree to do so, such
policies shall also provide that the insurer will endeavor to give at least 30
days prior notice of any cancellation to the Administrative Agent and at least
10 days prior notice of any non-payment of any insurance premium.

 

72



--------------------------------------------------------------------------------

6.7 Compliance with Laws; Environmental and ERISA Matters; Compliance with
Material Contractual Obligations.

(a) The Parent and the Borrower will, and will cause each of the Parent’s
Subsidiaries to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it or its Property may be subject including, without limitation, Regulations U,
T, and X of the Board of Governors of the Federal Reserve System, and also
including, without limitation, ERISA and Environmental Laws.

(b) The Parent and Borrower will furnish to the Lenders, promptly following
receipt thereof, copies of any documents described in Section 101(f), (j), (k),
and (l) of ERISA that any Loan Party or any ERISA Affiliate may request and/or
receive with respect to any Plan; provided, that if the Loan Parties or any
ERISA Affiliate has not requested such documents or notices from the
administrator or sponsor of the applicable Plan, then, upon reasonable request
of the Lenders, the Loan Parties and/or their ERISA Affiliates shall promptly
make such request and the Borrower shall provide copies of such documents and
notices to the Lenders promptly after receipt thereof.

(c) The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

(d) The Parent and the Borrower will, and will cause each of the Parent’s
Subsidiaries to, perform in all material respects their respective obligations
under material agreements to which each such entity is a party.

6.8 Maintenance of Properties. The Parent and the Borrower will, and will cause
each of the Borrower’s Subsidiaries to, do all things reasonably necessary to
maintain, preserve, protect and keep its Property material to its business in
good repair, working order and condition in light of the uses for such Property,
ordinary wear and tear excepted, and make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times.

6.9 Books and Records; Field Examinations and Appraisals.

(a) The Parent and the Borrower will, and will cause each of the Borrower’s
Subsidiaries to, (i) keep proper books of record and account in which full, true
and correct entries in conformity with GAAP in all material respects
consistently applied shall be made of all material financial transactions and
(ii) permit any representatives designated by the Administrative Agent, upon
reasonable prior notice, to visit and inspect its Properties, to conduct at such
Loan Party’s premises field examinations of such Loan Party’s Properties,
liabilities, books and records, including examining and making extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours upon reasonable advance notice to the Borrower, all at the
reasonable and documented expense of the Borrower; provided, that the
Administrative Agent has the right to conduct only one (1) field examination
during any 12-month period and one (1) additional field examination (for the
total of two (2) such field examinations during any 12-month period) conducted
at any time after Availability falls below the greater of (i) $50,000,000 and
(ii) 20% of the lesser of (A) the Aggregate Commitment and (B) the Borrowing
Base; provided, further, if an Event of Default has occurred and is continuing,
the Administrative Agent may conduct up to four (4) field examinations during
any 12-month period.

(b) The Parent and the Borrower will, and will cause each of the Borrowing Base
Parties to, provide the Administrative Agent with appraisals or updates thereof
of their Inventory and Premium Rental Drill Pipe from an appraiser reasonably
satisfactory the Administrative Agent, and prepared on a basis reasonably
satisfactory to the Administrative Agent; provided, that the Administrative
Agent may only request one (1) Inventory and Premium Rental Drill Pipe appraisal
during any 12-month period and one (1) additional Inventory and Premium Rental
Drill Pipe appraisal (for the total of two (2)

 

73



--------------------------------------------------------------------------------

such Inventory and Premium Rental Drill Pipe appraisals during any 12-month
period) conducted at any time after Availability falls below the greater of
(i) $50,000,000 and (ii) 20% of the lesser of (A) the Aggregate Commitment and
(B) the Borrowing Base; provided, further, if an Event of Default has occurred
and is continuing, the Administrative Agent may request up to four (4) Inventory
and Premium Rental Drill Pipe appraisals during any 12-month period.

6.10 Restricted Payments.

(a) The Parent will not permit any Subsidiary to declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests.

(b) The Parent will not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so unless on the date of declaration, the Restricted Payment
Conditions have been satisfied, except the Parent may make (i) non-cash
Restricted Payments, at any time pursuant to and in accordance with stock
incentive plans or incentive award plans for it and its Subsidiaries’ respective
directors, management or employees, (ii) cash payments in connection with any
conversion of Convertible Indebtedness in an aggregate amount since the Closing
Date not to exceed the sum of (A) the principal amount of such Convertible
Indebtedness plus (B) any payments received by Parent or any of its subsidiaries
pursuant to the exercise, settlement or termination of any related Permitted
Bond Hedge Transaction and (iii) (A) any payments in connection with a Permitted
Bond Hedge Transaction and (B) the settlement of any related Permitted Warrant
Transaction (x) by delivery of shares of the Parent’s common stock upon
settlement thereof or (y) by (1) set-off against the related Permitted Bond
Hedge Transaction or (2) payment of an early termination amount thereof in
common stock upon any early termination thereof.

6.11 Funded Indebtedness; Rate Management Transactions.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur or suffer to exist any Funded Indebtedness or Rate Management
Transaction, except:

(i) The Loans and the Letters of Credit.

(ii) Rate Management Transactions (A) related to the Loans or any other Funded
Indebtedness permitted pursuant to this Section 6.11 or (B) entered into in the
ordinary course of business to hedge or mitigate risk to which the Borrower or
any Subsidiary has actual exposure, including without limitation, oil and gas
production, foreign exchange transactions, sales and related activities.

(iii) Funded Indebtedness of the Borrower owed to the Parent or one or more of
its Subsidiaries or Funded Indebtedness of one or more of its Subsidiaries owed
to the Parent or the Borrower or Funded Indebtedness of one or more of the
Subsidiaries owed to one or more of the other Subsidiaries.

(iv) Funded Indebtedness pursuant to the Senior Notes.

(v) Other secured Funded Indebtedness and Rate Management Transactions not
exceeding $25,000,000 in the aggregate principal amount outstanding at any time.

(vi) Other unsecured Funded Indebtedness not exceeding $150,000,000 in the
aggregate principal amount outstanding at any time.

 

74



--------------------------------------------------------------------------------

(vii) Any Permitted Refinancing Debt in respect of any Funded Indebtedness
described in the foregoing Section 6.11(a)(i) through (vi).

(b) The Parent will not create, incur or suffer to exist any Funded
Indebtedness, except Funded Indebtedness owed to the Borrower or a Subsidiary
and Guarantee Obligations in respect of:

(i) The Loans and the Letters of Credit.

(ii) The Borrower’s Obligations arising under Rate Management Transactions.

(iii) Any other Funded Indebtedness or Rate Management Transactions of the
Borrower or its Subsidiaries permitted by Section 6.11(a).

(c) The Borrower will not, and will not permit any Subsidiary to, issue any
Preferred Equity Interests unless such Equity Interests are issued to the
Parent, in the case of the Borrower, or to another Wholly-Owned Subsidiary of
the Borrower.

6.12 Merger. The Borrower will not, nor will it permit any of its Subsidiaries
to, merge or consolidate with or into any other Person, except that a Subsidiary
may merge into the Borrower or a Wholly-Owned Subsidiary, and the Borrower or a
Subsidiary may merge with another Person to effect an Acquisition permitted by
Section 6.18, provided that if the Borrower is a party to such merger, the
Borrower will be the surviving entity. The Parent will not merge or consolidate
with or into any other Person.

6.13 Sale of Assets.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to, sell,
lease, transfer or otherwise dispose of its Property to any other Person,
except:

(i) Sales of inventory, used or surplus equipment and Investments in the
ordinary course of business; provided, that 100% of the consideration received
in respect of sales of Property included in the Borrowing Base shall be cash.

(ii) Leases of its Property in the ordinary course of business.

(iii) Sales, transfers or other dispositions of Property that, together with all
other Property of the Borrower and its Subsidiaries previously sold, transferred
or disposed of not otherwise permitted by this Section 6.13(a) during the
twelve-month period ending with the month in which any such sale, transfer or
other disposition occurs, do not constitute a Substantial Portion of the
Property of the Borrower and its Subsidiaries, taken as a whole; provided, that
100% of the consideration received in respect of sales of Property included in
the Borrowing Base shall be cash.

(iv) Transfers of Property among the Borrower and its Subsidiaries; provided
such transfer constitutes a Permitted Investment or if such transfer is not an
Investment, if it was treated as an Investment, would constitute a Permitted
Investment.

(v) A sale of assets which are promptly replaced thereafter by assets of a
similar type and value, or otherwise useful in the business of the Borrower or
one of the Subsidiaries.

 

75



--------------------------------------------------------------------------------

(vi) Dispositions of Equity Interests of H. B. Rentals, L.C., any Subsidiary
Guarantor that is part of the Borrower’s fluids division and Production
Management Industries, L.L.C.

(vii) The settlement or early termination of any Permitted Bond Hedge
Transaction and the settlement or early termination of any related Permitted
Warrant Transaction.

(b) The Parent will not lease, sell, transfer or otherwise dispose of any of its
membership interest in the Borrower to any other Person.

6.14 Liens.

(a) The Borrower will not, nor will it permit any of its Subsidiaries to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except for the following:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(ii) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
maritime, and oil and gas well liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 90
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books.

(iii) Inchoate and contractual Liens arising in the ordinary course of the oil
and gas business under joint operating agreements, leases, farm outs, division
orders and similar agreements.

(iv) Liens arising out of pledges or deposits (A) under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation; and (B) under bids, tenders and
performance agreements.

(v) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.

(vi) Liens in favor of the Administrative Agent to secure the Secured
Obligations granted pursuant to any Collateral Document.

(vii) Attachment, judgment and other similar, non-tax Liens in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal in a manner reasonably satisfactory to Lenders for the full amount of
such Liens, the validity and amount of the claims secured thereby are being
actively contested in good faith and by appropriate lawful proceedings, such
Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the Borrower’s or any of its Subsidiaries’ business
and such Liens are and remain junior in priority to the Liens in favor of the
Administrative Agent.

 

76



--------------------------------------------------------------------------------

(viii) Liens securing Funded Indebtedness of the Borrower and its Subsidiaries
in connection with any refinancing permitted under Section 6.11(a)(v) to the
extent that the Funded Indebtedness being refinanced was secured by the same
Liens and does not trigger the equal and ratable provisions of the Senior Notes.

(ix) Liens securing Capital Lease Obligations, purchase money obligations,
Funded Indebtedness and Rate Management Transactions or other Liens on assets of
the Borrower or its Subsidiaries having an aggregate value not exceeding
$25,000,000.

(x) Financing statement filings in respect of operating leases intended by the
parties to be true leases.

(xi) Liens of a collecting bank arising in the ordinary course of business under
Section 4 208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon.

(b) The Parent will not create, incur, or suffer to exist any Lien in, of or on
the Property of the Parent, except for the following:

(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

(ii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(iii) Liens in favor of the Administrative Agent to secure the Secured
Obligations granted pursuant to any Collateral Document.

(iv) Attachment, judgment and other similar, non-tax Liens in connection with
court proceedings, but only if and for so long as the execution or other
enforcement of such Liens is and continues to be effectively stayed and bonded
on appeal in a manner reasonably satisfactory to Lenders for the full amount of
such Liens, the validity and amount of the claims secured thereby are being
actively contested in good faith and by appropriate lawful proceedings, such
Liens do not, in the aggregate, materially detract from the value of the
Property of the Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the Borrower’s or any of its Subsidiaries’ business
and such Liens are and remain junior in priority to the Liens in favor of the
Administrative Agent.

(v) Liens securing Capitalized Lease Obligations or purchase money obligations;
provided that such Liens only attach to the property (a) acquired with the
proceeds of such indebtedness or (b) which is the subject of such Capitalized
Lease Obligations.

(vi) Financing statement filings in respect of operating leases intended by the
parties to be true leases.

6.15 Fiscal Year . No Loan Party will, nor will it permit any Subsidiary to,
change its fiscal year from the basis in effect on the Closing Date.

6.16 Transactions with Affiliates. The Borrower and the Parent will not, and
will not permit any of the Borrower’s Subsidiaries to, enter into any
transaction (including, without limitation, the purchase or sale of any Property
or service) with, or make any payment or transfer to, any Affiliate except
(a) in the ordinary course of business and pursuant to the reasonable
requirements of the Borrower’s or

 

77



--------------------------------------------------------------------------------

the Parent’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Borrower, the Parent or such Subsidiary than the Borrower,
the Parent or such Subsidiary would obtain in a comparable arms height and
length transaction; and (b) transactions between or among the Borrower and/or
the Parent and/or any Wholly-Owned Subsidiary of the Borrower and/or the Parent.

6.17 Financial Covenant. If (a) an Event of Default has occurred and is
continuing or (b) Availability on any date is less than the greater of
(i) $37,500,000 and (ii) 15% of the lesser of the Aggregate Commitment and the
Borrowing Base, then the Parent shall not permit the Fixed Charge Coverage
Ratio, as of the end the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.1, to be less than 1.0 to
1.0.

Once triggered, the foregoing covenant shall remain in effect at all times
thereafter until (x) with respect to any period triggered under the foregoing
clause (a), such Event of Default has been cured or waived in accordance with
the Loan Documents or (y) with respect to any period triggered under the
foregoing clause (b), Availability remains in excess of the threshold set forth
therein for 30 consecutive days.

6.18 Investments. Except for Permitted Investments, the Parent will not, and
will not permit the Borrower or any of its Subsidiaries to, make any Investments
in any Person who is not a Wholly-Owned Subsidiary; provided that the Borrower
may, directly or through any Wholly-Owned Subsidiary, consummate an Acquisition
if (a) the Acquisition Conditions have been met and (b) the Borrower and the
affected Subsidiaries shall comply with the provisions of Section 2.18(d). The
Parent will not directly make any Acquisition of any Person.

6.19 Optional Payments and Modifications of Certain Debt Instruments. The Parent
and the Borrower will not, and will not permit any of its Subsidiaries to,
(a) make or offer to make any Junior Debt Repayment unless the Restricted
Payment Conditions have been met as of the date of such Junior Debt Repayment
(or if an offer is made in respect of a Junior Debt Repayment, as of the date of
such offer); or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of the Senior Notes if the effect of such amendment, modification, waiver
or other change would be to (i) shorten the scheduled maturity date of the
Senior Notes or such other indebtedness, (ii) increase the frequency or amount
of any amortization payment thereunder, (iii) impose a financial maintenance
covenant, (iv) reduce the maximum principal amount of Obligations permitted to
be secured under the indentures governing the Senior Notes without triggering
the equal and ratable provisions thereof or (v) impose any other restriction or
event of default which is not also being offered to the Lenders concurrently.

6.20 Negative Pledge Agreements. The Parent and the Borrower will not, and will
not permit any Loan Party to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Person to create, incur or
permit to exist any Lien upon any of its Property, or (b) the ability of such
Person to make Restricted Payments with respect to any of its Equity Interests
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to guarantee indebtedness of the Borrower or any other Subsidiary; provided that
the foregoing shall not apply to (i) restrictions and conditions imposed by any
requirement of law or by any Loan Document or the Senior Note Indentures,
(ii) restrictions and conditions existing on the Closing Date identified on
Schedule 6.20 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) restrictions or conditions imposed by any agreement
relating to secured indebtedness permitted by this Agreement if such
restrictions or conditions apply only

 

78



--------------------------------------------------------------------------------

to the Property securing such indebtedness, (v) customary provisions in leases
and other contracts restricting the assignment thereof, (vi) limitations set
forth in any agreement in effect at the time any Subsidiary becomes a
Subsidiary, so long as such agreement was not entered into solely in
contemplation of such Person becoming a Subsidiary and any renewal or permitted
amendment thereof, (vii) customary provisions in joint venture agreements or
other similar agreements applicable to joint ventures and applicable solely to
such joint venture or (viii) customary provisions restricting assignment,
transfer or sub-letting of any agreement.

ARTICLE VII

EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall constitute an
Event of Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any of Borrower’s Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Loan, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made
or deemed made.

7.2 (a) The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise.

(b) The Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 7.2(a)) payable under
this Agreement or any other Loan Document, or any Loan Party shall fail to pay
any Rate Management Obligations or Specified Cash Management Obligations to any
Lender or affiliate thereof, in each case when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
days.

7.3 The breach by the Parent or Borrower of any of the terms or provisions of
Sections 6.3(a), 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.17, 6.18 or 6.19.

7.4 Any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Sections 2.18(e) and (f), 6.1, 6.3 (other than
Section 6.3(a)), 6.4, 6.6, 6.8 or 6.9 and such failure shall continue unremedied
for a period of 5 Business Days after the earlier of any Authorized Officer’s
knowledge of such breach or notice thereof from the Administrative Agent.

7.5 Any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those which constitute a
default under another Section of this Article VII), and such failure shall
continue unremedied for a period of 30 days after the earlier of any Authorized
Officer’s knowledge of such breach or notice thereof from the Administrative
Agent.

7.6 Failure of the Parent, the Borrower or any of the Borrower’s Subsidiaries to
pay when due any Funded Indebtedness, Rate Management Obligations or Specified
Cash Management Obligations to any Person (other than the Lenders) aggregating
in excess of $20,000,000 (“Material Indebtedness”); or the default by the
Parent, the Borrower or any of the Borrower’s Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared

 

79



--------------------------------------------------------------------------------

to be due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Parent, the Borrower or any of Borrower’s Subsidiaries shall not pay, or admit
in writing its inability to pay, its debts generally as they become due.

7.7 The Parent, the Borrower or any of Borrower’s Subsidiaries shall (a) have an
order for relief entered with respect to it under the Federal bankruptcy laws as
now or hereafter in effect, (b) make an assignment for the benefit of creditors,
(c) apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
portion of its Property, (d) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(e) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.7 or (f) fail to contest in good
faith any appointment or proceeding described in Section 7.8.

7.8 Without the application, approval or consent of the Parent, the Borrower or
any of Borrower’s Subsidiaries, a receiver, trustee, examiner, liquidator or
similar official shall be appointed for the Parent, the Borrower or any of
Borrower’s Subsidiaries or any Substantial Portion of its Property, or a
proceeding described in Section 7.7(d) shall be instituted against the Parent,
the Borrower or any of Borrower’s Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 30 consecutive days.

7.9 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Parent, the Borrower and Borrower’s Subsidiaries which, when
taken together with all other Property of the Parent, the Borrower and
Borrower’s Subsidiaries so condemned, seized, appropriated, or taken custody or
control of, during the twelve month period ending with the month in which any
such action occurs, constitutes a Substantial Portion.

7.10 The Parent, the Borrower or any of Borrower’s Subsidiaries shall fail
within 60 days to pay, bond or otherwise discharge one or more (a) judgments or
orders for the payment of money in excess of $20,000,000 (or the equivalent
thereof in currencies other than U.S. Dollars) in the aggregate, or
(b) nonmonetary judgments or orders which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, which
judgment(s), in any such case, is/are not stayed on appeal or otherwise being
appropriately contested in good faith.

7.11 Any Change in Control shall occur.

7.12 Any Collateral Document shall, as a result of any action or inaction taken
by any Loan Party, fail to create a valid and perfected first priority security
interest in any portion of the Collateral purported to be covered thereby having
a net book value in excess of $5,000,000 which failure continues unremedied for
a period of 10 Business Days, except as permitted by the terms of this Agreement
or any Collateral Document, or any Loan Document shall fail, as a result of any
action or, after the earlier of any Authorized Officer’s knowledge of such
breach or notice thereof from the Administrative Agent, inaction taken by any
Loan Party, to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Loan
Document.

7.13(a) The occurrence of any of the following that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect: a
Reportable Event with respect to any Plan; the withdrawal by the Borrower or any
ERISA Affiliate from any Plan; the insolvency or

 

80



--------------------------------------------------------------------------------

termination of any Plan; any Plan becoming in at risk, endangered, or critical
status (within the meaning of Sections 303 or 305 of ERISA); the failure to pay
when due (after expiration of any applicable grace period) any installment with
respect to liability imposed in connection with a withdrawal under Section 4201
of ERISA.

(b) The Parent or the Borrower becomes an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. § 2510.3-101 of an employee benefit plan (as
defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or any
plan (within the meaning of Section 4975 of the Code).

7.14 Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or assert in writing, or
engage in any action or inaction that evidences its assertion, that any
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms).

ARTICLE VIII

ACCELERATION AND REMEDIES

8.1 Acceleration. If any Event of Default described in Section 7.7 or 7.8 occurs
with respect to the Parent or the Borrower, the obligations of the Lenders to
make Loans hereunder shall automatically terminate and the Obligations
(including, but not limited to, the cash collateral for the L/C Exposure,
together with the accrued interest thereon and all fees) shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Lender, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower. If any other Event of Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend the obligations of the Lenders to make Loans hereunder, or declare the
Obligations (including, but not limited to, the cash collateral for the L/C
Exposure, together with the accrued interest thereon and all fees) to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives.

8.2 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right or power under the Loan Documents
shall impair such right or power or be construed to be a waiver thereof, and the
making of a Loan notwithstanding the existence of an Event of Default or the
inability of the Borrower to satisfy the conditions precedent to such Loan shall
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right or power shall not preclude other or further exercise thereof or the
exercise of any other right or power, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.11, and then only to the extent in such writing
specifically set forth. The rights and remedies of the Administrative Agent, the
Issuing Lender and the Lenders hereunder or contained in any other Loan Document
or by law afforded shall be cumulative, and not exclusive of any rights that
they would otherwise have, and all shall be available to the Administrative
Agent, the Issuing Lender and the Lenders until the Obligations have been paid
in full.

8.3 Application of Proceeds. Except as otherwise provided in Section 2.19, all
proceeds realized from the liquidation or other disposition of collateral or
otherwise received after maturity of the Loans, whether by acceleration or
otherwise, shall be applied ratably:

 

81



--------------------------------------------------------------------------------

(a) first, to pay any fees, indemnities, or expense reimbursements then due to
the Administrative Agent and the Issuing Lender from the Borrower (other than in
connection with Specified Cash Management Obligations or Rate Management
Obligations);

(b) second, to pay any fees, indemnities, or expense reimbursements then due to
the Lenders from the Borrower (other than in connection with Specified Cash
Management Obligations or Rate Management Obligations);

(c) third, to pay principal and interest due in respect of the Protective
Advances;

(d) fourth, to prepay principal and interest on the Loans (other than the
Protective Advances) and unreimbursed L/C Disbursements, ratably;

(e) fifth, to pay an amount to the Administrative Agent equal to one hundred
five percent (105%) of the aggregate L/C Exposure, to be held as cash collateral
for such Obligations;

(f) sixth, to pay any amounts owing in respect of Specified Cash Management
Obligations and Rate Management Obligations up to and including the amount most
recently provided to the Administrative Agent pursuant to this Section 8.3; and

(g) seventh, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrower or any other Loan Party.

Notwithstanding the foregoing, (x) amounts received from any Loan Party shall
not be applied to any Excluded Swap Obligation of such Loan Party and
(y) Secured Obligations arising under Specified Cash Management Obligations and
Rate Management Obligations shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Lender or Affiliate thereof (other than
JPMCB or any of its Affiliates), as the case may be. Each Affiliate of a Lender
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Lender or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Aggregate Commitment has not expired or
terminated. The provisions of Sections 3.1, 3.3, 3.4, 9.6 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Aggregate Commitment or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof

 

82



--------------------------------------------------------------------------------

9.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4 Entire Agreement. This Agreement and the other Loan Documents represent the
entire agreement of the Parent, the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

9.5 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Administrative
Agent is authorized to act as an agent). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.7 to the extent specifically set forth
therein and each such Arranger shall have the right to enforce such provisions
on its own behalf and in its own name to the same extent as if it were a party
to this Agreement.

9.6 Expenses; Indemnification.

(a) The Loan Parties shall, jointly and severally, reimburse the Administrative
Agent and the Arrangers for any reasonable costs and out of pocket expenses
(including attorneys’ fees and charges of one primary counsel for the
Administrative Agent, which attorneys may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent or the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication,
review, amendment, modification, and administration of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated). The Loan Parties also agree, jointly and severally, to reimburse
the Administrative Agent, the Arrangers, the Lenders and any Issuing Lender for
any costs and out of pocket expenses (including attorneys’ fees and charges of
attorneys for the Administrative Agent, the Arrangers, the Lenders and any
Issuing Lender, which attorneys may be employees of the Administrative Agent,
the Arrangers, the Lenders or any Issuing Lender) paid or incurred by the
Administrative Agent, the Arrangers, any Lender or any Issuing Lender in
connection with the protection, collection or enforcement of the rights of any
of the foregoing in connection with the Loan Documents, including all such out
of pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loan Documents. Without limitation of the foregoing, the Loan
Parties shall reimburse the Administrative Agent for the fees, costs and
expenses incurred in connection with (i) any field exams, audits, appraisals or
other reviews permitted under Section 6.9 to the extent provided therein or
(ii) collecting checks and other items of payment while a Cash Dominion Trigger
Period is in effect.

(b) The Borrower hereby further agrees to indemnify the Administrative Agent,
the Arrangers, any Issuing Lender, each Lender, their respective affiliates, and
each of their directors, officers and employees (each, an “Indemnitee”) against
all losses, claims, damages, penalties, judgments,

 

83



--------------------------------------------------------------------------------

liabilities and expenses (including, without limitation, all reasonable expenses
of litigation or preparation therefor whether or not the Administrative Agent,
the Arrangers, any Lender, any Issuing Lender or any affiliate of any of the
foregoing is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents and any such other
documents contemplated thereby, including any claim, litigation, investigation
or proceeding regardless of whether any Indemnitee is a party thereto and
whether or not the same are brought by the Borrower, its equity holders,
affiliates or creditors or any other Person, or the transactions contemplated
hereby, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Parent, the Borrower or
any of the Parent’s Subsidiaries or any of the Properties of the Parent, the
Borrower or any of the Parent’s Subsidiaries and the reasonable fees and
expenses of one firm of counsel for all Indemnitees, taken as a whole, and, if
reasonably necessary, one firm of local counsel in each appropriate
jurisdiction, and, in the case of an actual or perceived conflict of interest
(as reasonably determined by an Indemnitee), one additional firm of counsel in
each relevant jurisdiction for the affected Indemnitees similarly situated,
taken as a whole, in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document except to the extent
that they are determined in a final nonappealable judgment by a court of
competent jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of the party seeking indemnification, (ii) any material breach of the
express obligations of such indemnified person under this Agreement pursuant to
a claim initiated by the Parent, the Borrower or any of the Borrower’s
Subsidiaries or (iii) any dispute solely between or among Indemnitees (not
arising as a result of any act or omission by the Parent or any of its
Subsidiaries), other than claims against any Person in its capacity as, or in
fulfilling its role as, Arranger, Administrative Agent or Syndication Agent. The
obligations of the Borrower under this Section 9.6 shall survive the termination
of this Agreement.

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof) or the Issuing
Lender (or any Indemnitee of any of the foregoing) under Section 9.6(a) or (b),
each Lender severally agrees to pay to the Administrative Agent or the Issuing
Lender (or any Indemnitee of any of the foregoing), as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that any such payment by the Lenders shall not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Lender in its capacity as such.

(d) To the extent permitted by applicable law, (i) no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee, for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby any Loan or Letter of
Credit or the use of the proceeds thereof; provided that, nothing in this
paragraph (d) shall relieve any Loan Party of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

 

84



--------------------------------------------------------------------------------

9.7 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law,
shall not exceed the Highest Lawful Rate (as such term is defined below). It is
the intention of the Lenders and the Borrower to conform strictly to any
applicable usury laws. Accordingly, if any Lender contracts for, charges, or
receives any consideration which constitutes interest in excess of the Highest
Lawful Rate, then any such excess shall be cancelled automatically and, if
previously paid, shall at such Lender’s option be applied to the outstanding
amount of the Loans made hereunder or be refunded to the Borrower. As used in
this paragraph, the term “Highest Lawful Rate” means the maximum lawful interest
rate, if any, that at any time or from time to time may be contracted for,
charged, or received under the laws applicable to such Lender which are
presently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws now allow.

9.8 Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.9 Acknowledgements. Each of the Parent and the Borrower hereby acknowledges
that: (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents; (b) neither the
Administrative Agent nor any Lender has any fiduciary relationship with or duty
to the Parent or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Parent and the Borrower,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor; and (c) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Parent, the Borrower and the Lenders.

9.10 Confidentiality. Each of the Administrative Agent, each Issuing Lender and
each Lender agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing any such information (a) to the
Administrative Agent, any Issuing Lender any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section 9.10, to any actual or prospective Transferee or any direct or indirect
counterparty to any Rate Management Obligation, Specified Cash Management
Obligation or other swap agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates who need to
know such information, (d) upon the request or demand of any governmental
authority or quasi-governmental authority, (e) in response to any order of any
court or other governmental authority or quasi-governmental authority or as may
otherwise be required pursuant to any requirement of law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document, or (j) if agreed by the Borrower in its sole discretion, to any
other Person. “Information” means all information received from a Loan Party
relating to the Loan Parties, any of its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by a Loan Party and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided that
in the case of information received from a Loan

 

85



--------------------------------------------------------------------------------

Party after the Closing Date, such information is clearly identified at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section 9.10 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

9.11 Amendments and Waivers. Subject to Section 3.2(c), none of this Agreement,
any other Loan Document, or any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 9.11. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (i) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, reduce the stated rate
of any interest or fee payable hereunder (except (x) in connection with the
waiver of applicability of any post-default increase in interest rates and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (i)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 9.11 without the written consent of such Lender;
(iii) consent to the assignment or transfer by the Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents without the
consent of all Lenders; (iv) release all or any portion of the Collateral, or
agree to subordinate any Lien in such Collateral to any other creditor, or
release any Subsidiary Guarantor from its guaranty, in each case without the
written consent of all Lenders; provided, however, that without the consent of
any Lender, the Administrative Agent may release any Collateral or Guarantor in
order to give effect to, or otherwise in connection with, any sale, transfer or
other disposition of such Collateral or Guarantor permitted by this Agreement;
(v) amend, modify or waive any provision of Section 2.11, Section 8.3 or
Section 11.2 or any other provision with respect to the application of payments
without the written consent of all of the Lenders; (vi) reduce the percentage
specified in the definition of “Required Lenders” or amend the

 

86



--------------------------------------------------------------------------------

definition of “Pro Rata Share” without the written consent of all Lenders;
(vii) amend, modify or waive any provision of Article X or any other provision
of any Loan Document that affects the Administrative Agent without the written
consent of the Administrative Agent; (viii) amend, modify or waive any provision
of Section 2.2 without the written consent of all of the Issuing Lenders;
(ix) amend the definition of “Borrowing Base” or any of its component
definitions without the written consent of all of the Lenders; or (x) amend the
definition of “Availability Blocker” or increase the aggregate principal amount
of Protective Advances permitted to be outstanding at any time without the
written consent of all of the Lenders; provided, further, however that with the
consent of Required Lenders, this Agreement may be amended in order to provide
that Loans be advanced to the Borrower in one or more foreign currencies. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Event of Default, or impair any right consequent thereon.

9.12 The PATRIOT Act. Each Lender hereby notifies the Parent, Borrower and
Subsidiaries that pursuant to the requirements of the Uniting and Strengthening
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Title III of P.L. No. 107-56) (known as the “PATRIOT Act”), each Lender
is required to obtain, verify and record information that identifies the Parent,
Borrower and Subsidiaries, which information includes the name and address of
the Parent, Borrower and Subsidiaries and other information that will allow such
Lender to identify the Parent, Borrower and Subsidiaries in accordance with the
PATRIOT Act.

9.13 Effect and Mechanics of Amendment and Restatement; Exiting Lender. This
Agreement does not constitute a novation of the obligations and liabilities
under the Existing Credit Agreement or evidence the termination of any such
obligations and liabilities. It is the intent of the parties hereto that this
Agreement amends and restates in its entirety the Existing Credit Agreement and
re-evidences the obligations of the Borrower outstanding thereunder.
Concurrently with the occurrence of the Closing Date:

(a) the Borrower shall pay all accrued and unpaid interest, commitment fees,
break funding fees and all other fees that are outstanding under the Existing
Credit Agreement for the account of each Existing Lender;

(b) subject to their reallocation among the Lenders in accordance with
Schedule 1, all loans, participations and other indebtedness, obligations and
liabilities outstanding under the Existing Credit Agreement on the Closing Date
shall continue to constitute Loans and other indebtedness, obligations and
liabilities under this Agreement, the “Commitments” (as defined in the Existing
Credit Agreement, hereafter referred to as the “Existing Commitments”)
outstanding under the Existing Credit Agreement shall be continued under this
Agreement and not novated and any Existing Letters of Credit shall be deemed
issued under this Agreement.

(c) This Agreement, each of the other Loan Documents and all other ancillary
documents executed in connection herewith and therewith shall amend, restate,
supersede and replace in their entirety the Existing Credit Agreement, each
other “Loan Document” (as defined in the Existing Credit Agreement) and all
ancillary documents executed in connection therewith and all such superseded
agreements and ancillary documents shall be of no further force and effect.

 

87



--------------------------------------------------------------------------------

(d) The “Administrative Agent” (as defined in the Existing Credit Agreement,
hereafter referred to as the “Existing Administrative Agent”) hereby assigns,
transfers and conveys to the Administrative Agent, without recourse or warranty,
in its capacity as the holder or beneficiary of the Collateral under or pursuant
to the Loan Documents, all Liens granted to the Existing Administrative Agent,
for the ratable benefit of the Existing Administrative Agent and the Persons who
have Secured Obligations owing to them.

(e) The “Lenders” (as defined in the Existing Credit Agreement, hereafter
referred to as the “Existing Lenders”) authorize and direct the Existing
Administrative Agent and the Existing Administrative Agent agrees, at the cost
of the Borrower, to deliver to the Administrative Agent all possessory
collateral and all other documentation relating to the Existing Credit Agreement
as may reasonably be requested by the Administrative Agent to effectuate the
transactions contemplated by this Agreement (including with respect to transfer
of Collateral).

(f) The parties hereto and each Subsidiary Guarantor acknowledge and agree that
the Liens and security interests created by the “Collateral Documents” (as
defined in the Existing Credit Agreement) are carried forward and evidenced by
the Collateral Documents (including the Guaranty and Collateral Agreement) and
have not been released or impaired in any way.

(g) Each Lender shall be deemed to have (i) purchased its pro rata share of the
Existing Commitment of the Bank of Nova Scotia (the “Exiting Lender”) and the
Existing Commitments of each other Existing Lender under the Existing Credit
Agreement and/or (ii) increased its Existing Commitment in a manner determined
by the Administrative Agent so that, after giving effect to the foregoing, the
Commitment of each Lender shall be as set forth on Schedule 1. The assignments
and assumptions by the Existing Lenders necessary to effectuate the foregoing
are hereby consummated in accordance with the terms and provisions of this
Section 9.13, Section 12.2 of the Existing Credit Agreement and the Form of
Assignment and Assumption attached as Exhibit B to the Existing Credit
Agreement. Each party hereto is deemed to have executed such an Assignment and
Assumption and hereby agrees to execute such other documentation necessary to
give effect to the foregoing if requested by the Administrative Agent. Each
party hereto hereby waives any requirements for notice and consent required to
give effect to such assignments and assumptions and the $3,500 fee required
under Section 12.2(b)(ii)(B) of the Existing Credit Agreement is hereby waived.
The Borrower hereby agrees to compensate each Existing Lender for any and all
losses, costs and expenses incurred by such Existing Lender in connection with
the sale and assignment of any Eurodollar Advances and the reallocation of
Existing Commitments contemplated in this Section 9.13, in each case on the
terms and in the manner set forth in Section 3.3 of the Existing Credit
Agreement. The Existing Lenders hereby waive any requirement for notice under
Section 2.4 and Section 2.6 of the Existing Credit Agreement to the extent that
such notice relates to commitment reductions and voluntary prepayments under
Section 2.4 and Section 2.6 of the Existing Credit Agreement.

(h) All participations and other indebtedness, obligations and liabilities
outstanding under the Existing Credit Agreement immediately prior to the Closing
Date shall continue to constitute participations, and other indebtedness,
obligations and liabilities under this Agreement.

(i) The parties hereto and each Subsidiary Guarantor, by virtue of its
acceptance of the benefits inuring to it hereunder, releases, waives and
discharges any claims or causes of action which it may have against the Existing
Administrative Agent, the other agents under the Existing Credit Agreement, the
Existing Lenders, the “Swing Line Lender” (as defined in the Existing Credit
Agreement, heretofore referred to as the “Existing Swing Line Lender”), the
“Issuing Lenders” (as defined in the Existing Credit Agreement, heretofore
referred to as the “Existing Issuing Lenders”), and any other holder of the
“Obligations” (as defined in the Existing Credit Agreement) arising under the
Existing Credit Agreement or any of the other “Loan Documents” (as defined in
the Existing Credit Agreement) or relating to their performance thereunder.

 

88



--------------------------------------------------------------------------------

(j) The obligations of the Exiting Lender under the Existing Credit Agreement
are terminated and the Exiting Lender is released of its Existing Commitment.

(k) The Administrative Agent shall request that each Existing Lender deliver to
the Borrower as soon as practicable after the Closing Date the Note issued by
the Borrower to it under the Existing Credit Agreement, marked “canceled” or an
affidavit that such note has been lost and (in any event) has been canceled.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in fact
selected by it with reasonable care.

10.3 Exculpatory Provisions. None of the Administrative Agent, the Syndication
Agents or any of their respective officers, directors, employees, agents,
advisors, attorneys in fact or affiliates shall be (a) liable for any action
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent or the
Syndication Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Administrative Agent and the Syndication Agents shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

 

89



--------------------------------------------------------------------------------

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Parent or the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, the Parent or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Administrative Agent and the Syndication Agents
nor any of their respective officers, directors, employees, agents, advisors,
attorneys in fact or affiliates have made any representations or warranties to
it and that no act by the Administrative Agent or any Syndication Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any Syndication Agent to any Lender.
Each Lender represents to the Administrative Agent and the Syndication Agents
that it has, independently and without reliance upon the Administrative Agent,
any Syndication Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent, any Syndication Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys in fact
or affiliates.

 

90



--------------------------------------------------------------------------------

10.7 Indemnification. The Lenders agree to indemnify the Administrative Agent,
each Syndication Agent, each Arranger, each Issuing Lender and each of their
respective officers, directors, employees, affiliates, agents, advisors and
Controlling Persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Parent or the Borrower and without limiting the obligation of the Parent
or the Borrower to do so), ratably according to their respective Pro Rata Share
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Pro Rata Share immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

10.8 Rights as a Lender. The Administrative Agent, each Syndication Agent, each
Arranger and each of their respective affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any Loan Party
as though such Administrative Agent, Syndication Agent or Arranger were not an
agent hereunder. With respect to its Loans made or renewed by it and with
respect to any Letter of Credit issued or participated in by it, the
Administrative Agent, each Syndication Agent and each Arranger shall have the
same rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Administrative Agent,
Syndication Agent or Arranger, as applicable, and the terms “Lender” and
“Lenders” shall include the Administrative Agent, each Syndication Agent and
each Arranger in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7.2, Section 7.7 or Section 7.8
with respect to the Borrower shall have occurred and be continuing) be subject
to approval by the Borrower (which approval shall not be unreasonably withheld
or delayed), whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent, and the term “Administrative Agent”
means such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article X and of
Section 9.6 shall continue to inure to its benefit.

10.10 Arrangers and Syndication Agent. None of the Arrangers or the Syndication
Agents shall have any duties or responsibilities hereunder in their capacities
as such.

 

91



--------------------------------------------------------------------------------

10.11 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.11) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 9.11
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Collateral
Documents, and the Collateral Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Collateral Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Parent, the Borrower, the Administrative Agent, and each
Lender hereby agree that no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Collateral Documents, it
being understood and agreed that all powers, rights and remedies under any of
the Collateral Documents may be exercised solely by the Administrative Agent for
the benefit of the Secured Parties in accordance with the terms thereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely by the Administrative Agent for the benefit of the Secured Parties in
accordance with the terms thereof.

(d) The benefit of the provisions of the Loan Documents directly relating to the
Collateral or any Lien granted thereunder shall extend to and be available to
any Secured Party that is not an Administrative Agent, Lender or Issuing Lender
as long as, by accepting such benefits, such Secured Party agrees, as among the
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by the Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Administrative
Agent) this Article X and the decisions and actions of the Administrative Agent
and the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders or other parties hereto as
required herein) to the same extent a Lender is bound; provided, however, that,
notwithstanding the foregoing, (a) such Secured Party shall be bound by
Section 10.7 only to the extent of liabilities, costs and expenses with respect
to or otherwise relating to the Collateral, (b) each of the Administrative Agent
and Lenders shall be entitled to act without regard to the interest of such
Secured Party, regardless of whether any Obligation to such Secured Party
thereafter remains outstanding, is deprived of the benefit of the Collateral,
becomes unsecured or is otherwise affected or put in jeopardy thereby, and
without any duty or liability to such Secured Party or any such Obligation and
(c) except as otherwise set forth herein, such Secured Party shall not have any
right to be notified of, consent to, direct, require or be heard with respect
to, any action taken or omitted in respect of the Collateral or under any Loan
Document.

 

92



--------------------------------------------------------------------------------

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1 Setoff.

(a) Except to the extent that this Agreement or a court order expressly provides
for payments to be allocated to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 12.1), or receive any Collateral in respect thereof (whether voluntarily
or involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 7.7, Section 7.8, or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such Collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such Collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by the Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any Affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders and (ii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of set off. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such application.

11.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Section 3.1, 3.2 or 3.4) in a greater proportion than that received by any other
Lender, such Lender agrees, promptly upon demand, to purchase a portion of the
Loans held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives Collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such Collateral ratably in
proportion to their respective Pro Rata Share, as applicable. In case any such
payment is disturbed by legal process, or otherwise, appropriate further
adjustments shall be made.

If an amount to be set off is to be applied to permitted Funded Indebtedness of
the Borrower to a Lender other than Obligations under this Agreement, such
amount shall be applied ratably to such other Funded Indebtedness and to the
Obligations.

 

93



--------------------------------------------------------------------------------

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any affiliate of the Issuing
Lender that issues any Letter of Credit), except that (a) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (b) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Article XII.

12.2 Permitted Assignments and Participations.

(a) (i) Subject to the conditions set forth in paragraph (a)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default under Section 7.2, Section 7.7 or Section 7.8 has occurred
and is continuing, any Person; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Loan to an existing Lender, an
affiliate of an existing Lender or an Approved Fund; and

(C) each Issuing Lender, in the case of any assignment of any Lender’s
Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under the Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

94



--------------------------------------------------------------------------------

(B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

(D) no such assignment shall be made to (1) the Parent or any of the Parent’s
Subsidiaries or Affiliates, (2) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary thereof, or (3) a natural Person
(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person); and

(E) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

For the purposes of this Section 12.2, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to
Section 12.2(a)(iv), from and after the effective date specified in each
Assignment and Assumption, the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
3.1, 3.2, 3.4 and 9.6) with respect to facts and circumstances occurring prior
to the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.2 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2(b).

 

95



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Agent, the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.2(a) and any written
consent to such assignment required by Section 12.2(a), the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(b) (i) Any Lender may, without the consent of the Borrower or the Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, or the Parent or any of the Parent’s Affiliates or
Subsidiaries) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Agent, the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.07
with respect to any payments made by such Lender to its Participant(s). Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 8.2 and (2) directly
affects such Participant. Subject to Section 12.2(b)(ii), the Borrower agrees
that each Participant shall be entitled to the benefits of, and subject to the
limitations of, Sections 3.1, 3.2 and 3.4 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.2(a).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Sections 11.1 and 11.2 as though it were a Lender, provided such
Participant shall be subject to Section 11.2 as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered

 

96



--------------------------------------------------------------------------------

form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of Section 3.4
unless such Participant complies with Section 3.4(e) as if it were a Lender.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(d) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 12.2(c).

(e) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 12.2(a). Each of the Parent, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.

12.3 Dissemination of Information. The Borrower authorizes each Lender to
disclose to any Assignee, any Participant or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Parent, Borrower and Borrower’s
Subsidiaries; provided that each Transferee and prospective Transferee agrees to
be bound by Section 9.10 of this Agreement.

12.4 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.4.

 

97



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1 Notices. Except as otherwise permitted by Section 2.13 with respect to
Borrowing Notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of any Loan Party, at 1001 Louisiana Street, Suite 2900, Houston, Texas
77002, Facsimile: (713) 654-2205 (Attention: General Counsel), (b) in the case
of the Administrative Agent or any Lender, at its address or facsimile number
set forth on an Administrative Questionnaire or (c) in the case of any party, at
such other address or facsimile number as such party may hereafter specify for
the purpose by notice to the Administrative Agent and the Borrower in accordance
with the provisions of this Section 13.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when transmitted to
the facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or
(iii) if given by any other means, when delivered (or, in the case of electronic
transmission, received) at the address specified in this Section; provided that
notices to the Administrative Agent under Article II shall not be effective
until received. Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or III unless otherwise agreed by the Administrative
Agent and the applicable Lender. The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

13.2 Change of Address. Any party may change the address for service of notice
upon it by a notice in writing to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

14.1 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart. This
Agreement shall be effective when it has been executed by the Parent, the
Borrower, the Administrative Agent and the Lenders and each party has delivered
its signature page to the Administrative Agent by facsimile transmission or pdf.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

15.2 SUBMISSION TO JURISDICTION; WAIVERS. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof;

 

98



--------------------------------------------------------------------------------

provided, that nothing contained herein or in any other Loan Document will
prevent any Lender or the Administrative Agent from bringing any action to
enforce any award or judgment or exercise any right under the Collateral
Documents or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it, as the case may be
pursuant to Section 13.1 or at such other address of which the other parties
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

15.3 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

ARTICLE XVI

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN

16.1 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

99



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[SIGNATURES BEGIN NEXT PAGE]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent, the Borrower, the Lenders and the Administrative
Agent have executed this Agreement as of the date first above written.

 

BORROWER:     SESI, L.L.C.     By:  

/s/ Robert S. Taylor

    Name:   Robert S. Taylor     Title:   Executive Vice President, Chief
Financial Officer and Treasurer THE PARENT:     SUPERIOR ENERGY SERVICES, INC.  
  By:  

/s/ Robert S. Taylor

    Name:   Robert S. Taylor     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ISSUING LENDER AND LENDER:     JPMORGAN CHASE BANK, N.A.  
  By:  

/s/ Andrew Ray

    Name:   Andrew Ray     Title:   Authorized Officer

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     WELLS FARGO BANK, NATIONAL ASSOCIATION     By:  

/s/ Cheri MacDonald

    Name:   Cheri MacDonald     Title:   Managing Director

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ISSUING LENDER AND LENDER:     BANK OF AMERICA, N.A.     By:  

/s/ Susan Freed

    Name:   Susan Freed     Title:   Senior Vice President

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ISSUING LENDER AND LENDER:     CITIBANK, N.A.     By:  

/s/ Brendan Mackay

    Name:   Brendan Mackay     Title:   Vice President and Director

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     CAPITAL ONE, NATIONAL ASSOCIATION     By:  

/s/ Edward Behnen

    Name:   Edward Behnen     Title:   Director

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     WHITNEY BANK     By:  

/s/ Hollie L. Ericksen

    Name:   Hollie L. Ericksen     Title:   Sr. Vice President

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

LENDER:     ROYAL BANK OF CANADA     By:  

/s/ Jay T. Sartain

    Name:   Jay T. Sartain     Title:   Authorized Signatory

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXITING LENDER:     THE BANK OF NOVA SCOTIA     By:  

/s/ Mark Sparrow

    Name:   Mark Sparrow     Title:   Director

Signature Page

SESI, L.L.C. – Fifth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENT AMOUNTS OF THE LENDERS

 

Name of Lender

   Commitments      Total Pro Rata
Share  

JPMorgan Chase Bank, N.A.

   $ 72,000,000.00        24.000000000 % 

Wells Fargo Bank, National Association

   $ 60,000,000.00        20.000000000 % 

Bank of America, N.A.

   $ 40,000,000.00        13.333333333 % 

Citibank, N.A.

   $ 40,000,000.00        13.333333333 % 

Capital One, National Association

   $ 30,000,000.00        10.000000000 % 

Whitney Bank

   $ 30,000,000.00        10.000000000 % 

Royal Bank of Canada

   $ 28,000,000.00        9.333333333 % 

Aggregate Commitment

   $ 300,000,000.00        100.000000000 % 

Schedule 1

The remaining schedules and exhibits have been intentionally omitted, and will
be made available to the Securities and Exchange Commission upon request.